Exhibit 10.52

MASTER AGREEMENT

THIS MASTER AGREEMENT (“Agreement”) is made this 15th day of December, 2014 by
and between SOTHERLY HOTELS LP, a Delaware limited partnership (“Owner”);
SOTHERLY HOTELS INC., a Maryland corporation and general partner of the Owner
(the “REIT”) (the Owner and REIT are hereinafter referred to as the “Company”);
MHI HOSPITALITY TRS, LLC, a Delaware limited liability company (“Lessee”) and
MHI HOTELS SERVICES LLC, a Virginia limited liability company (“Manager”).

RECITALS

A. On December 21, 2004, Owner, REIT and Manager entered into a Strategic
Alliance Agreement (the “SA Agreement”), wherein in connection with the REIT’s
initial public offering, the Company agreed to cause its affiliate, the Lessee,
to engage the Manager as its exclusive manager of hotels owned by the Company
under one Master Management Agreement (the “MMA”).

B. On January 12, 2009 Lessee and Manager entered into a Hotel Management
Agreement with respect to a hotel located in Tampa, Florida and on November 13,
2013 a subsidiary of Lessee assumed a management agreement relating to a hotel
in Houston, Texas managed by Manager and acquired as of such date by a
subsidiary of Owner and on March 3, 2014 a subsidiary of Lessee entered into a
management agreement with Manager with respect to a hotel in Atlanta, Georgia
(collectively referred to as the “Single Facility Management Agreements” and
individually a “Single Facility Management Agreement”).

C. As of the date hereof, the hotels managed for the Lessee and its subsidiaries
by Manager are listed on Exhibit A hereto (the “Current Hotels”).

D. As of the date hereof, the parties desire to: (i) terminate the SA Agreement
and enter into this Agreement in its place; (ii) extend the term of the MMA
until December 31, 2014 and provide that the MMA and the Single Facility
Management Agreements will terminate as of such date and coincident with such
termination new management agreements for each of the Current Hotels will come
into effect based on the form attached hereto as Exhibit B (the “Form Management
Agreement”) as modified to reflect the hotel specific information set forth in
Exhibit C attached hereto (the “Hotel Specific Information”); and
(iii) establish the base and incentive management fees to be included in each
individual management agreement for each of the Current Hotels and for Future
Hotels as reflected in the schedule attached hereto as Exhibit D.

NOW, THEREFORE, in consideration of Ten ($10.00) and other good consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged, Owner,
REIT, Lessee and Manager hereby agree as follows:

1. Termination of SA Agreement. The parties hereby terminate the SA Agreement as
of the date hereof. Owner, REIT and Lessee on the one hand hereby release
Manager and its officers, directors, employees and affiliates from any and all
liability known or unknown under the SA Agreement. Manager hereby releases Owner
and REIT and their officers, directors, employees and affiliates from any and
all liability known or unknown under the SA Agreement.



--------------------------------------------------------------------------------

2. Term of MMA and Single Facility Management Agreements. Lessee and Manager
hereby agree that the term of the MMA shall be extended to December 31, 2014
(the “Termination Date”) on which date the MMA and each of the Single Facility
Management Agreements will automatically terminate and new management agreements
reflecting the Hotel Specific Information and in the form of Exhibit B (each a
“Management Agreement” and each hotel subject to a Management Agreement is
herein after referred to as a “Managed Hotel”) will come into effect with
respect to each of the Current Hotels. The respective base management fees for
the Current Hotels set forth in Exhibit D and the incentive management fee
structured as summarized in Exhibit D will be reflected in the applicable
Management Agreement for each of the Current Hotels. The provisions of the MMA
and the Single Facility Management Agreements which by their terms survive the
termination of such agreements shall survive the execution of this Agreement and
the termination of the MMA and the Single Facility Management Agreements and the
execution and delivery of the Management Agreements.

3. Resources Provided by Manager.

(a) So long as Manager manages for Lessee not less than 70% of the number of
hotels wholly-owned by the Company from time to time during the term hereof
(including the Current Hotels) and in any event not fewer than 7 hotels in the
aggregate (the “Group Manager Condition”), Manager shall (i) designate Chris
Green (“Green”) and Clifford Ferrara (“Ferrara”) as the senior executives of
Manager responsible for supporting and managing the activities of Manager
pursuant to the Management Agreements (the “Group Managers”) and (ii) make such
individuals available to support and manage the activities of Manager under the
Management Agreements for not less than 80% of their professional working time
(on the basis of a 40 hour work week). Manager shall provide time sheets in the
monthly reports provided to Lessee pursuant to the Management Agreements to
establish that the Group Managers have devoted not less than 80% of their
professional working time (on the basis of a 40 hour work week) to the
management of the Managed Hotels.

(b) So long as Section 3 (a) is applicable, in the event of the resignation,
termination, death, disability or promotion to a new position within Manager of
either Green or Ferrara, Manager will be required to retain the services of a
substitute Group Manager with similar credentials, background and experience in
the hospitality industry and make such executive available as a Group Manager to
the same extent as is required pursuant to this Section 3 with respect to Green
and Ferrara. Manager shall make available a manager with knowledge of the
Managed Hotels to serve as an interim Group Manager following the Group
Manager’s resignation, termination, death, disability or promotion and prior to
retention by Manager of a replacement Group Manager. Manager shall consult with
Lessee regarding the retention and designation of any replacement Group Manager
and any such executive so designated by Manager shall be subject to Lessee’s
prior written approval which approval shall not be unreasonably withheld,
conditioned or delayed.

(c) The Group Managers shall participate in monthly telephonic meetings with
representatives of the Company regarding the prior month’s financial and
operating performance

 

2



--------------------------------------------------------------------------------

of each Managed Hotel (the “Monthly Review Call”). The Group Managers shall also
participate in bi-weekly telephonic or on-site meetings, as the case may be,
with representatives of the Company to review specific performance of assets the
Company deems to be underperforming relative to expected levels of operating and
financial performance (the “Bi-Weekly Underperforming Call”). The Company may
include review and discussion, during the Bi-Weekly Underperforming Call, of any
other issue(s) it deems relevant, which may include, but are not limited to, the
integration of Managed Hotels recently made subject to a Management Agreement
the status of Product Improvement Plans (“PIPs”), brand strategies, property
staffing, and other operating or financial matters.

(d) For purposes of determining the number of Managed Hotels managed by Manager
for the Group Manager Condition, if a Managed Hotel has been sold or transferred
by Owner and under the terms of the applicable Management Agreement, Lessee has
a right to offer Manager the opportunity to manage another hotel and such right
has not expired, the hotel that has been sold shall be deemed to be a Managed
Hotel until such right has expired or Manager has declined to accept the offer.

(e) If at any time during the Term, the Group Manager Condition is not
satisfied, Manager shall be entitled to discontinue providing the Group Managers
pursuant to Section 3(a); provided, however, that if the Group Manager Condition
is subsequently satisfied (e.g., by Manager entering into a Management Agreement
for a Future Hotel) the Manager shall be obliged to provide the Group Managers
as provided in Section 3(a) following the satisfaction of such condition.

4. Future Hotels.

(a) Subject to Section 4(c) below, during the Term of this Agreement, the
Company hereby agrees to cause Lessee to offer Manager the opportunity to manage
any hotel property acquired by the Company or one of its subsidiaries and leased
to Lessee following the date hereof (the “Future Hotel(s)”) on the terms and
conditions set forth in the Form Management Agreement (as modified to reflect
the Hotel Specific Information to be provided by Lessee) so long as any of the
following criteria are met:

i. the Future Hotel is not encumbered by a management contract that would
continue beyond the date of the Company’s acquisition of the Future Hotel;

ii. no termination fee is payable by the Company in connection with termination
of any then existing management contract for the Future Hotel; or

iii. if the then existing management contract for the Future Hotel can be
terminated at the time of the Company’s acquisition of the Future Hotel upon
payment of a termination fee, and Manager agrees to pay such termination fee; it
being acknowledged by Company that Manager is under no obligation to pay such
termination fee.

(b) Not less than thirty (30) days prior to the Company’s acquisition of or
investment in a Future Hotel, the Company will notify Manager in writing of the
Company’s proposed acquisition of the Future Hotel and will make available all
information reasonably available to

 

3



--------------------------------------------------------------------------------

the Company with respect to the Future Hotel. Manager shall have ten
(10) business days from receipt of such notice to notify the Company in writing
whether Manager elects to manage the Future Hotel. If Manager elects to manage
the Future Hotel, (i) it shall execute a Management Agreement consistent with
the Form Management Agreement with the only exceptions being for Hotel Specific
Information and the base management fees which shall be determined on the
structure set forth in Exhibit D, and (ii) Manager and Company shall cooperate
to allow for the takeover of management by Manager upon Company’s acquisition of
or investment in the Future Hotel. If Manager (i) notifies the Company that
Manager does not intend to manage the Future Hotel, or (ii) fails by the end of
the ten (10) business day notice period to notify the Company of its election to
manage the Future Hotel, then, in either event, the Company may offer management
of the Future Hotel to other hotel management companies on such term as the
Company shall determine and Manager shall have no further rights with respect to
that Future Hotel.

(c) While it is the present intention of Lessee and Company to offer the
opportunity to manage any Future Hotels to Manager, however, notwithstanding
anything in this Section 4 to the contrary, if the REIT determines in its sole
discretion that a management company other than Manager should manage a Future
Hotel, neither the Company nor Lessee shall have an obligation to offer the
management of such hotel to Manager pursuant to Section 4(a) hereof and Manager
shall have no right to require Company or Lessee to make any such offer.

(d) In the event Lessee terminates a Management Agreement in connection with a
sale or other disposition of a Managed Hotel and offers to Manager the
opportunity to manage another hotel owned by the Company or a subsidiary and
Manager accepts such offer, all in the manner and within the timeframes
specified in the applicable Management Agreement, Manager and Lessee shall enter
into a new management agreement in the form of the Form Management Agreement
with a commencement date for such agreement being the date Manager commences its
management duties. The management agreement for such hotel shall have an initial
term of five years and will provide for base management fees based on the fee
structure set forth in Exhibit D for Future Hotels.

5. Term. The term (“Term”) of this Agreement shall commence on the date first
written above and shall expire upon December 31, 2019 provided, however, that
the term of this Agreement shall continue beyond such date for such period of
time as any Management Agreement for a Current or Future Hotel remains in
effect. Notwithstanding the foregoing, this Agreement shall terminate
automatically upon the termination or expiration of the term of the Management
Agreements for all of the Managed Hotels.

6. Default. The failure by Manager to comply with the requirements of
Section 3(a) or 3(b) hereof shall be deemed an event of default under this
Agreement and each Management Agreement. In the event of such a default, the
Company will give written notice of such default and Manager will have an
opportunity to cure the default within sixty (60) days of such notice; provided,
however, that such sixty (60) day cure period shall be extended an additional
thirty (30) days if the default has not been cured but Manager is diligently
pursuing a cure in good faith. If such default has not been cured within the
applicable cure period, the Company will be relieved of its obligations under
Section 5 to offer to Manager the opportunity to manage Future Hotels and the
Company will be entitled to terminate any or all of the Management Agreements.

 

4



--------------------------------------------------------------------------------

7. Assignment.

(a) Manager, without the consent of, but following notice to Company, shall have
the right from time to time to assign this Agreement to any entity controlled
by, under common control with, or controlling Manager both before and after such
assignment; provided however, in either case, that any such assignee shall
continue to be operated by persons experienced and knowledgeable in the field of
hotel management. Any such assignee shall agree to be bound by the terms and
conditions of this Agreement. Except as hereinabove provided, Manager shall not
assign or in any manner sell or transfer any of its rights and interests under
this Agreement without the prior written consent of Company.

(b) Company, without the consent of, but following notice to Manager, shall have
the right from time to time to assign this Agreement to any entity controlled
by, under common control with, or controlling Company both before and after such
assignment; provided however, in either case, that any such assignee shall
continue to be operated by persons experienced and knowledgeable in the field of
hotel ownership. Any such assignee shall agree to be bound by the terms and
conditions of this Agreement. Except as hereinabove provided, Company shall not
assign or in any manner sell or transfer any of its rights and interests under
this Agreement without the prior written consent of Manager.

8. Confidentiality. The parties hereto shall keep confidential all non-public
information obtained in connection with this Agreement and shall not disclose
any such information or use any such information except in furtherance of its
duties under this Agreement or as may be required by law or court order or as
may be required by applicable listing standards or the rules and regulations
promulgated by the Securities and Exchange Commission.

9. Amendments; Waivers. This Agreement may be amended only by agreement in
writing of all parties. No waiver of any provision nor consent to any exception
to the terms of this Agreement or any agreement contemplated herein shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

10. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties with respect to the matters referred to herein,
and supersedes any and all other agreements, understandings, negotiations, or
discussions, either oral or in writing, express or implied, between the parties
to this Agreement. No other representations, covenants, undertakings or other
prior or contemporaneous agreements, oral or written, respecting such matters,
which are not specifically incorporated herein, shall be deemed in any way to
exist or bind any of the parties. The parties acknowledge that each party has
not executed this Agreement in reliance on any such promise, representation or
warranty.

11. Binding Agreement. This Agreement has been validly authorized, executed and
delivered by the parties hereto and constitutes the legal, valid and binding
obligation of the parties hereto, enforceable against each in accordance with
its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and/or other similar laws and equitable principles
relating to or limiting creditors’ rights generally.

 

5



--------------------------------------------------------------------------------

12. Severability. Wherever possible, each provision hereof shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause completion of the transaction contemplated hereby to be
unreasonable.

13. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia without deference to
conflicts of laws principals. The parties hereto agree that venue for any action
in connection herewith shall be proper in James City County, Virginia. Each
party hereto consents to the jurisdiction of any local, state or federal court
situated in such location and waives any objection which it may have pertaining
to improper venue or forum non-conveniens to the conduct of any proceeding in
any such court.

14. Default; Waiver of Jury Trial; Attorney’s Fees. Any party to this Agreement
shall have all rights at law and in equity to pursue rights and remedies against
a party which defaults under the terms of this Agreement. The parties waive the
right to request a jury trial for any litigation under this Agreement. In the
event any party hereto brings a claim arising from or relating to this
Agreement, or to enforce this Agreement, the “prevailing party” shall be
entitled to recover all its reasonable attorneys’ fees and costs incurred as a
result of such a claim as costs of suit or as damages.

15. Construction. The parties participated jointly in the preparation of this
Agreement. Each party to this Agreement has had the opportunity to review,
comment upon and redraft this Agreement. It is agreed that no rule of
construction shall apply against any party or in favor of any party. This
Agreement shall be construed as if the parties jointly prepared this Agreement
and any uncertainty and ambiguity shall not be interpreted against any one
party. The parties acknowledge that they have been represented by counsel of
their own choice in the negotiations leading to their execution of this
Agreement, and that they have read this Agreement and have had it fully
explained to them by their counsel.

16. Time of Essence. Time is of the essence with respect to the performance of
every provision of this Agreement.

17. Headings. The descriptive headings of the articles, sections and subsections
of this Agreement are for convenience only and do not constitute a part of this
Agreement.

18 Counterparts. This Agreement and any amendment hereto or any other agreement
(or other document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise therein provided) when one or more
counterparts have been signed by each party and delivered to the other party.

 

6



--------------------------------------------------------------------------------

19. Electronic Signatures. This Agreement may be transmitted for execution by
facsimile or e-mail and, therefore, signatures transmitted by facsimile or
e-mail shall be acceptable and binding.

20. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (i) in person, (ii) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, or (iii) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (iii) shall also be sent pursuant to clause
(ii), addressed as follows (or to such other addresses as may be specified by
like notice to the other parties):

 

To Lessee:    MHI Hospitality TRS, LLC    410 West Francis Street   
Williamsburg, Virginia 23185    Fax: 757-564-8801 With a copy to:    Thomas J.
Egan, Jr.    Baker & McKenzie LLP    815 Connecticut Avenue, NW    Washington,
D.C. 20006    Fax: 202-416-6955 To the REIT:    Sotherly Hotels Inc.    410 West
Francis Street    Williamsburg, Virginia 23185    Fax: 757-564-8801
With a copy to:    Thomas J. Egan, Jr.    Baker & McKenzie LLP    815
Connecticut Avenue, NW    Washington, D.C. 20006    Fax: 202-416-6955
To Operating Partnership:    Sotherly Hotels, LP    410 West Francis Street   
Williamsburg, Virginia 23185    Fax: 757-564-8801 With a copy to:    Thomas J.
Egan, Jr.    Baker & McKenzie LLP    815 Connecticut Avenue, NW    Washington,
D.C. 20006    Fax: 202-416-6955

 

7



--------------------------------------------------------------------------------

To Manager:    MHI Hotel Services, LLC    6411 Ivy Lane – Suite 510   
Greenbelt, Maryland 20777    Fax: 301-474-0807 With a copy to:    The Law
Offices of David J. Weymer    11613 Quarterfield Drive    Ellicott City,
Maryland 21042    Fax: 410-531-8929

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

8



--------------------------------------------------------------------------------

THIS Agreement is executed by the parties effective as of the date and year
first above written.

 

COMPANY SOTHERLY HOTELS, LP, a Delaware limited partnership
By: SOTHERLY HOTELS, INC., its General Partner,

a Maryland corporation By:  

/s/ David R. Folsom

Name:  

David R. Folsom

Title:  

COO

SOTHERLY HOTELS INC., a Maryland corporation By:  

/s/ David R. Folsom

Name:  

David R. Folsom

Title:  

COO

MHI HOSPITALITY TRS, LLC, a Delaware limited liability company By:  

/s/ David R. Folsom

Name:  

David R. Folsom

Title:  

Manager

MANAGER MHI HOTELS SERVICES, LLC, a Virginia limited liability company By:  

/s/ Kim E. Sims

Name:  

Kim E. Sims

Title:  

President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

CURRENT HOTELS

Hilton Philadelphia Airport

Hilton Wilmington Riverside

Hilton Savannah DeSoto

Crowne Plaza Jacksonville

Doubletree Brownstone Raleigh Downtown

Holiday Inn Laurel West

Sheraton Louisville Riverfront

Crowne Plaza Hampton Marina Hotel

Crowne Plaza Tampa Westshore

Crowne Plaza Houston Downtown

Georgian Terrace Hotel



--------------------------------------------------------------------------------

EXHIBIT B

FORM MANAGEMENT AGREEMENTS



--------------------------------------------------------------------------------

HOTEL MANAGEMENT AGREEMENT

BY AND BETWEEN

[MHI Hospitality TRS, LLC]

A DELAWARE LIMITED LIABILITY COMPANY

MHI HOTELS SERVICES LLC,

A VIRGINIA LIMITED LIABILITY COMPANY

DATED AS OF DECEMBER 15, 2014



--------------------------------------------------------------------------------

ARTICLE I DEFINITION OF TERMS

     1  

1.1

  

Definition of Terms

     1  

ARTICLE II TERM OF AGREEMENT

     12  

2.1

  

Term

     12  

2.2

  

Actions to be taken upon Termination

     13  

2.3

  

Early Termination Rights, Liquidated Damages

     14  

ARTICLE III PREMISES

     16  

ARTICLE IV APPOINTMENT OF MANAGER

     16  

4.1

  

Appointment

     16  

4.2

  

Delegation of Authority

     16  

4.3

  

Contracts, Equipment Lease and Other Agreements

     16  

4.4

  

Alcoholic Beverage/Liquor Licensing Requirements

     17  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     17  

5.1

  

Lessee Representations

     17  

5.2

  

Manager Representations

     18  

ARTICLE VI OPERATION

     18  

6.1

  

Name of Premises, Standard of Operation

     18  

6.2

  

Use of Premises

     19  

6.3

  

Group Services

     20  

6.4

  

Right to Inspect

     20  

6.5

  

Reports

     20  

ARTICLE VII WORKING CAPITAL AND INVENTORIES

     21  

7.1

  

Working Capital and Inventories

     21  

7.2

  

Fixed Asset Supplies

     21  

ARTICLE VIII MAINTENANCE, REPLACEMENT AND CHANGES

     21  

8.1

  

Routine and Non-Routine Repairs and Maintenance

     21  

8.2

  

Capital Improvement Budget

     22  

8.3

  

Management of Renovation Projects

     23  

ARTICLE IX EMPLOYEES

     24  

9.1

  

Employee Hiring

     24  

9.2

  

Costs, Benefit Plans

     24  

9.3

  

Manager’s Employees

     25  

9.4

  

Special Projects – Corporate Employees

     25  

 

i



--------------------------------------------------------------------------------

9.5

  

Termination

     25  

9.6

  

Employee Use of Hotel

     26  

9.7

  

Non-Solicitation

     26  

ARTICLE X BUDGET, STANDARDS AND CONTRACTS

     26  

10.1

  

Annual Operating Budget

     26  

10.2

  

Budgeting Process

     27  

10.3

  

Operation in the Absence of an Approved Annual Operating Budget

     28  

10.4

  

Budget Meetings

     28  

ARTICLE XI FEES TO MANAGER

     28  

11.1

  

Management Fee

     28  

11.2

  

Accounting and Interim Payment

     29  

ARTICLE XII INSURANCE

     30  

12.1

  

Insurance

     30  

12.2

  

Replacement Cost

     31  

12.3

  

Increase in Limits

     31  

12.4

  

[Intentionally Omitted]

     31  

12.5

  

Costs and Expenses

     31  

12.6

  

Policies and Endorsements

     32  

12.7

  

Termination

     32  

ARTICLE XIII [INTENTIONALLY OMITTED]

     32  

ARTICLE XIV BANK ACCOUNTS

     32  

14.1

  

Operating Account

     32  

14.2

  

[Intentionally Omitted.]

     33  

14.3

  

Delivery of Operating Account Upon Termination

     33  

14.4

  

Advance of Funds

     33  

14.5

  

[Intentionally Omitted.]

     33  

ARTICLE XV ACCOUNTING SYSTEM

     33  

15.1

  

Books and Records

     33  

15.2

  

Monthly Financial Statements

     34  

15.3

  

Annual Financial Statements

     34  

15.4

  

Internal Controls

     34  

15.5

  

Certification

     35  

15.6

  

Control Rules

     35  

15.7

  

Future Reporting Periods

     36   

 

ii



--------------------------------------------------------------------------------

ARTICLE XVI DISTRIBUTIONS TO LESSEE

     36  

16.1

  

Payment of Base Management Fee

     36  

16.2

  

Payment of Incentive Management Fee

     36  

16.3

  

Distributions to Lessee

     36  

ARTICLE XVII RELATIONSHIP AND AUTHORITY

     36  

ARTICLE XVIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

     37  

18.1

  

Damage and Repair

     37  

18.2

  

Condemnation

     37  

18.3

  

Force Majeure

     37  

18.4

  

Partial Casualty

     38  

ARTICLE XIX DEFAULT AND TERMINATION

     38  

19.1

  

Events of Default

     38  

19.2

  

Consequence of Default

     39  

ARTICLE XX WAIVER AND INVALIDITY

     40  

20.1

  

Waiver

     40  

20.2

  

Partial Invalidity

     40  

ARTICLE XXI ASSIGNMENT

     40  

ARTICLE XXII NOTICES

     40  

ARTICLE XXIII SUBORDINATION

     42  

23.1

  

Subordination

     42  

ARTICLE XXIV PROPRIETARY MARKS; INTELLECTUAL PROPERTY

     42  

24.1

  

Computer Software and Equipment

     42  

24.2

  

Intellectual Property

     42  

24.3

  

Books and Records

     43  

24.4

  

Exclusivity

     43  

ARTICLE XXV INDEMNIFICATION

     43  

25.1

  

Manager Indemnity

     43  

25.2

  

Lessee Indemnity

     43  

25.3

  

Indemnification Procedure

     44  

25.4

  

Survival

     44  

ARTICLE XXVI [INTENTIONALLY OMITTED]

     44  

ARTICLE XXVII GOVERNING LAW AND VENUE

     44  

 

iii



--------------------------------------------------------------------------------

ARTICLE XXVIII MISCELLANEOUS

     45  

28.1

  

Rights to make Agreement

     45  

28.2

  

[Intentionally Omitted]

     45  

28.3

  

[Intentionally Omitted]

     45  

28.4

  

Headings

     45  

28.5

  

Attorneys’ Fees and Costs

     45  

28.6

  

Entire Agreement

     45  

28.7

  

Consents

     45  

28.8

  

Eligible Independent Contractor

     45  

28.9

  

Subleasing

     46  

28.10

  

Environmental Matters

     46  

28.11

  

Equity and Debt Offerings

     47  

28.12

  

Estoppel Certificates

     48  

28.13

  

Confidentiality

     48  

28.14

  

Modification

     48  

28.15

  

Counterparts

     48  

 

iv



--------------------------------------------------------------------------------

HOTEL MANAGEMENT AGREEMENT

This HOTEL MANAGEMENT AGREEMENT is made and entered into as of December 15, 2014
by and between [MHI Hospitality TRS, LLC] a Delaware limited liability company
(hereinafter referred to as “Lessee”), MHI Hotels Services LLC, a Virginia
limited liability company (hereinafter referred to as “Manager”), and for the
limited purposes of Article VIII herein, the Landlord (defined below).

RECITALS:

A. Lessee is the tenant under the Lease (defined below) covering that certain
hotel property, fully equipped with furniture and fixtures, and more
particularly described by address location, franchise name and room number
information, on Exhibit A attached hereto (the Hotel, together with all
ancillary facilities, improvements and amenities set forth on Exhibit A attached
hereto herein called the “Hotel”).

B. Lessee desires to retain Manager to manage and operate the Hotel, and Manager
is willing to perform such services for the account of Lessee, all as more
particularly set forth in this Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITION OF TERMS

1.1 Definition of Terms. The following terms when used in this Agreement shall
have the meanings indicated below.

“Accounting Period” shall mean a calendar month.

“Affiliate” shall mean an entity that controls, is controlled by or under common
control with another entity.

“Agreement” shall mean this Management Agreement, and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Management Agreement approved by Lessee and Manager in accordance with the
provisions hereof.

“Annual Operating Budget” shall have the meaning as set forth in Section 10.1.

“Applicable Standards” shall mean commercially reasonable efforts to: (i) manage
the Premises in a manner reasonably designed in good faith to maximize
profitability; (ii) manage the Premises in a first class fashion consistent with
industry norms; (iii) operate the Premises in a prudent manner sufficient to
comply (a) with the requirements of the applicable Franchise Agreement, if any,
or the Brand Standards in the absence of an applicable Franchise Agreement

 

1



--------------------------------------------------------------------------------

and all CCRs affecting the Premises and of which true and complete copies have
been made available by Lessee to Manager, (b) applicable Legal Requirements,
(c) the terms and conditions of any Hotel Mortgage or Ground Lease to the extent
not otherwise inconsistent with the terms of this Agreement (to the extent
Lessee has made available to Manager true and complete copies of the applicable
loan documents relating to any the Hotel Mortgage and/or the Ground Lease),
(d) the Lease (to the extent Lessee has made available to Manager a true and
complete copy thereof), (e) the requirements of any carrier having insurance on
the Hotel or any part thereof (to the extent Manager has been given written
notice of such requirements or policies or has coordinated same on behalf of
Lessee) and (f) the requirements of Section 856(d)(9)(D) of the Code for
qualifying the Hotel as a Qualified Lodging Facility.

“Base Management Fee” shall have the meaning as set forth in Section 11.1(a).

“Benefit Plans” shall have the meaning as set forth in Section 9.2.

“Brand Standards” shall mean the design elements, services and safety standards,
and other branding elements as developed and specified from time to time by SOHO
or an Affiliate of SOHO and utilized at a hotel that is not subject to a
Franchise Agreement.

“Budgeted GOP” shall mean the Gross Operating Profit as set forth in the Annual
Operating Budget for the applicable Fiscal Year pursuant to Article X hereof.

“CCR” shall mean those certain restrictive covenants encumbering the Premises
recorded in the real property records of the county where such premises are
located, as described in the owner policies of title insurance relating to such
premises, a copy of which are acknowledged received by Manager.

“Capital Improvement Budget” shall have the meaning set forth in Section 8.2(a).

“Cash Management Agreements” shall mean agreements, if any, entered into by
either or both of Lessee and Landlord for the benefit of a Holder for the
collection and disbursement of any lease payments by Lessee to Landlord under
the applicable Lease with respect to the applicable Premises or other amounts,
which constitute a part of the loan documents executed and delivered in
connection with any Hotel Mortgage by Landlord.

“CIB Objection Notice” shall have the meaning as set forth in Section 8.2(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commencement Date” shall have the meaning as set forth in Section 2.1(a).

“Competitive Set” shall mean for the Hotel, the hotels situated in the same
market segment as the Hotel as noted on Exhibit A attached hereto, which
competitive set shall include the Hotel. The Competitive Set may be changed from
time to time by Lessee.

“Contract(s)” shall have the meaning as set forth in Section 4.3.

 

2



--------------------------------------------------------------------------------

“Debt Service” shall mean actual scheduled payments of principal and interest,
including accrued and cumulative interest, payable by a Landlord with respect to
any Hotel Mortgage.

“Deductions” shall mean the following matters:

(a) Employee Costs and Expenses (including, Employee Claims but excluding
Excluded Employee Claims);

(b) Administrative and general expenses and the cost of advertising and business
promotion, heat, light, power, communications (i.e., telephone, fax, cable
service and internet) and other utilities and routine repairs, maintenance and
minor alterations pertaining to the Premises;

(c) The cost of replacing, maintaining or replenishing Inventories and Fixed
Asset Supplies consumed in the operation of the Premises;

(d) A reasonable reserve for uncollectible accounts receivable as reasonably
determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

(e) All costs and fees of independent accountants, attorneys or other third
parties who perform services related to the Hotel or the operation thereof;

(f) The cost and expense of third-party non-routine technical consultants and
operational experts for specialized services in connection with the Premises,
including, without limitation, an allocation of costs of Manager’s corporate
staff who may perform specific services directly related to the Hotel such as
sales and marketing, revenue management, training, property tax services,
federal, state and/or local tax services, recruiting, and similar function or
services as set forth in Section 9.4 to be allocated on a fair and equitable
cost basis as reasonably determined by Manager and approved by Lessee (such
approval not be unreasonably withheld).

(g) Insurance costs and expenses as provided in Article XII;

(h) [Intentionally Omitted];

(i) Franchise fees, royalties, license fees, or compensation or consideration
paid or payable to the Franchisor (as hereinafter defined), or any successor
Franchisor, pursuant to a Franchise Agreement (as hereinafter defined);

(j) The Premises’ allocable share of the actual costs and expenses incurred by
Manager in providing Group Services as provided and to the extent permitted in
Section 6.3 hereof;

(k) The Management Fee;

(l) Rental payments made under any equipment lease; and

(m) Other expenses incurred in connection with the maintenance or operation of
the Premises not expressly set forth above and authorized pursuant to this
Agreement.

 

3



--------------------------------------------------------------------------------

Deductions shall not include: (a) depreciation and amortization, (b) Debt
Service, or (c) Ground Lease Payments;

“Effective Date” shall mean the date this Agreement is fully executed and
delivered.

“Eligible Independent Contractor” shall have the meaning as set forth in Section
28.8.

“Employee Claims” shall mean any claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorney’s fees and
expenses, and costs of settlement with respect to any such claim) made by or in
respect of an employee or potential hire of Manager against Manager and/or
Lessee which are based on a violation or alleged violation of the Employment
Laws or alleged contractual obligations and as to such claim Notice has been
given to the Lessee and Landlord within five (5) days of the Manager being
notified of such claim.

“Employee Costs and Expenses” shall have the meaning as set forth in Section
9.3.

“Employee Related Termination Costs” shall have the meaning as set forth in
Section 9.5.

“Employment Laws” shall mean all applicable federal, state and local laws
(including, without limitation, any statutes, regulations, ordinances or common
laws) regarding the employment, hiring or discharge of persons.

“Event(s) of Default” shall have the meaning set forth in Article XIX.

“Excess Working Capital” shall have the meaning as set forth in Section 16.3.

“Excluded Employee Claims” shall mean any Employee Claims to the extent
attributable to a substantial violation by Manager of Employment Laws and
arising directly or indirectly from the gross or willful negligence or wilful
violation of law by Manager.

“Executive Employees” shall mean any officer or senior executive Manager and the
General Manager, Director of Sales, the members of the executive committee and
any other management personnel serving at the Premises.

“Expiration Date” shall have the meaning as set forth in Section 2.1.

“FF&E” shall have the meaning as set forth in Section 8.1.

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and the last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

4



--------------------------------------------------------------------------------

“Fixed Asset Supplies” shall mean supply items included within “Property and
Equipment” under the Uniform System of Accounts, including linen, china,
glassware, silver, uniforms, and similar items.

“Force Majeure” shall mean any act of God (including adverse weather
conditions); act of the state or federal government in its sovereign or
contractual capacity; war; civil disturbance, riot or mob violence; terrorism;
earthquake, flood, fire or other casualty; epidemic; quarantine restriction;
labor strikes or lock out; freight embargo; civil disturbance; or similar causes
beyond the reasonable control of Manager.

“Franchisor” shall mean that certain franchisor and any successor franchisor
selected by Lessee (subject to the terms of the Lease), if any, identified on
Exhibit C attached hereto (as modified from time to time).

“Franchise Agreement” shall mean that certain license agreement between a
Franchisor and Lessee as such license agreement may be amended from time to
time, and any other contract hereafter entered into between Lessee and such
Franchisor pertaining to the name and operating procedures, systems and
standards for the Hotel, as described on Exhibit C attached hereto (as modified
from time to time).

“Full Replacement Cost” shall have the meaning as set forth in Section 12.2.

“GAAP” shall mean generally accepted accounting principles consistently applied
as recognized by the accounting industry and standards within the United States.

“General Manager” or “General Managers” shall have the meanings as set forth in
Section 9.7.

“Gross Operating Profit” shall mean the income before non-operating income and
expense of the Premises determined in accordance with the Uniform System of
Accounts plus rental income received from subleases relating to the Premises
(e.g., restaurant and roof top leases) and consistent with the format set forth
in Exhibit D.

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Premises and all departments and parts thereof, including but
not limited to, income from both cash and credit transactions, income from the
rental or use of rooms, stores, offices, banquet rooms, conference rooms,
exhibits or sale space of every kind, license, concession fees and rentals (not
including gross receipts of licensees, lessees and concessionaires but including
the net received or retained in the Hotel accounts in respect of such licensees,
lessees and concessionaires), vending machines, health club membership fees,
food and beverage sales, wholesale and retail sales of merchandise, service
charges, and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, Gross Revenues shall not include
(a) gratuities actually distributed to the Premises’ employees, (b) federal,
state or municipal excise, sales or use taxes or similar impositions collected
directly from customers, patrons or guests or included as part of the sales
prices of any goods or services and paid over to federal, state or municipal
governments, (c) property insurance or condemnation proceeds

 

5



--------------------------------------------------------------------------------

(excluding proceeds from business interruption or other loss of income
coverage), (d) proceeds from the sale or refinance of assets other than sales in
the ordinary course of business, (e) funds furnished by Lessor or Lessee,
(f) judgments and awards other than proceeds from business interruption or other
loss of income coverage, (g) the amount of all credits, rebates or refunds
(which shall be adjustments to Gross Revenues) to customers, patrons or guests
(h) the value of complimentary rooms and complimentary food and beverages,
(i) interest income, (j) lease security deposits, and (k) items constituting
“allowances” under GAAP.

“Ground Lease” shall mean any ground lease agreement relating to the Hotel,
executed by Landlord with any third party Landlord.

“Ground Lease Payments” shall mean payments due under the Ground Lease and
payable by Landlord thereunder.

“Group Services” shall have the meaning as set forth in Section 6.3.

“Holder” shall mean the holder of any Hotel Mortgage and the indebtedness
secured thereby, and such holder’s successors and assigns, and the holder of any
mezzanine indebtedness, and such holder’s successors and assigns.

“Hotel” shall have the meaning set forth in Recital A.

“Hotel Mortgage” shall mean, collectively, any mortgage or deed of trust
hereafter from time to time, encumbering all or any portion of the Premises (or
the leasehold interest therein), together with all other instruments evidencing
or securing payment of the indebtedness secured by such mortgage or deed of
trust, any loan agreements and any instruments or ancillary agreements entered
into in connection with the acquisition or refinancing of the Hotel, any second
lien position on the assets of the Landlord and/or Lessee or mezzanine financing
obtained by the Landlord and/or Lessee and all amendments, modifications,
supplements, extensions and revisions of such mortgage, deed of trust, lien and
other instruments.

“Incentive Management Fee” shall have the meaning as set forth in Section
11.1(b).

“Indemnifying Party” shall have the meaning as set forth in Section 25.3.

“Initial Operating Budget” shall have the meaning as set forth in Section 10.1.

“Initial Term” shall have the meaning as set forth in Section 2.1.

“Intellectual Property” shall have the meaning as set forth in Section 24.2.

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, such as provisions in storerooms, refrigerators, pantries and
kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other supplies and similar
items.

“Issuing Party” shall have the meaning as set forth in Section 28.11.

 

6



--------------------------------------------------------------------------------

“Key Employees” shall have the meaning as set forth in Section 9.7.

“Landlord” shall mean the Landlord under the Lease.

“Lease” shall mean that certain lease agreement as amended, modified,
supplemented, and extended from time to time, as described on Exhibit B attached
hereto, executed by Lessee as tenant and the Landlord.

“Legal Requirements” shall mean all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governments and governmental authorities, which now or hereafter may be
applicable to the Premises and the operation of the Hotel.

“Lessee” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

“Major Renovation” shall have the meaning as set forth in Section 8.3(a).

“Major Renovation Budget” shall have the meaning as set forth in Section 8.3(b).

“Management Fee” shall have the meaning as set forth in Section 11.1.

“Manager” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

“Manager Affiliate Entity” shall mean any entity controlled directly or
indirectly by (i) Drew Sims, Chris Sims and/or Kim Sims, (ii) family
partnerships or trusts (the sole members or beneficiaries of which are at all
times lineal descendants of Drew Sims, Chris Sims and/or Kim Sims (including
step-children) and spouses of any of the foregoing), or (iii) by lineal
descendants of Drew Sims, Chris Sims and/or Kim Sims (including step-children)
and spouses of any of the foregoing.

“Master Agreement” shall mean that certain agreement among SOHO, Sotherly Hotels
LP and Manager dated as of December 15, 2014.

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which the Hotel is located, executed and delivered by the Holder
of a Hotel Mortgage or Landlord, as applicable, (which agreement shall by its
terms be binding upon all assignees of such lender or landlord and upon any
individual or entity that acquires title to or possession of a Hotel (referred
to as a “Subsequent Owner”), for the benefit of Manager, pursuant to which, in
the event such holder (or its assignee) or landlord (or its assignee) or any
Subsequent Owner comes into possession of or acquires title to the Hotel,
(A) such holder (and its assignee) or landlord (and its assignee) and all
Subsequent Owners (x) shall recognize Manager’s rights under this Agreement
(subject to the termination rights of Lessee set forth herein), (y) shall not
name Manager as a party in any foreclosure action or proceeding, and (z) shall
not disturb Manager in its right to continue to manage the Hotel pursuant to
this Agreement; provided, however, that at such time, (i) this Agreement has not
expired or otherwise

 

7



--------------------------------------------------------------------------------

been earlier terminated in accordance with its terms, and (ii) there are no
outstanding Events of Default by Manager, and (iii) no material event has
occurred and no material condition exists which, after notice or the passage of
time or both, would entitle Lessee to terminate this Agreement; and (B) Manager
shall expressly subordinate Manager’s rights, benefits and remedies under this
Agreement to such lender, landlord or Subsequent Owner’s superior and higher
priority lien, but only with respect to the Hotel, by providing (1) the right
and option to such lender, landlord or Subsequent Owner to terminate this
Agreement without further cost, expense or obligation to such lender, landlord
or Subsequent Owner, (2) that no Management Fees or other similar compensation
shall be paid to Manager under this Agreement after such termination other than
Management Fees, other similar compensation, reimbursement payments and
indemnification payments accrued and unpaid prior to the date of termination,
(3) that in no event shall any Termination Fee, Sale Termination Fee or other
similar fee be payable to Manager by such lender, landlord or Subsequent Owner,
(4) Manager shall recognize such lender, landlord or Subsequent Owner as owner
or landlord and (5) prior to the effective time of such termination, Manager
shall continue to operate the Hotel in accordance with the terms of this
Agreement and before and after the effective time of such termination, Manager
shall assist in the smooth and orderly transition of the management of such
Hotel to a subsequent manager including the surrender of the books and records
pertaining to the Hotel and any alcoholic beverage license and restaurant
permits which are transferable.

“Non-Issuing Party” shall have the meaning as set forth in Section 28.11.

“Notice” shall have the meaning as set forth in Article XXII.

“Operating Account” shall have the meaning as set forth in Section 14.1(a).

“Premises” shall mean collectively Lessee’s leasehold interest in the Hotel
pursuant to the terms and conditions of the Lease.

“Project Management Fee” shall have the meaning set forth in Section 8.3(b).

“Property Service Account” shall have the meaning as set forth in Section 13.2.

“Prospectus” shall have the meaning as set forth in Section 28.11.

“Qualified Lodging Facility” shall mean a “qualified lodging facility” as
defined in Section 856(d)(9)(D) of the Code (as such section may be modified or
amended from time to time during the Term hereof and any successor provision)
and means a “Lodging Facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with such facility. A “Lodging Facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as part of, or associated with, the lodging facility so long
as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to Lessee.

 

8



--------------------------------------------------------------------------------

“Reasonable Working Capital” shall mean an amount of Working Capital equal to
the product of $1,000.00 and the number of guest rooms at the Premises as
identified on Exhibit A hereto.

“Related Person” shall have the meaning as set forth in Section 28.8(d).

“Rental Payments” shall mean rental payments made under any equipment lease
permitted pursuant to the terms of this Agreement.

“Revpar” shall mean the revenue per available room, determined by taking the
actual occupancy rate of the Hotel and multiplying such rate by the actual
average daily rate of the Hotel.

“Sale” shall mean any sale, assignment, transfer or other disposition, for value
or otherwise, voluntary or involuntary of Landlord’s title (whether fee or
leasehold) in the Hotel, or of a controlling interest therein, other than a
collateral assignment intended to provide security for a loan, and shall include
any such disposition through the disposition of the ownership interests in the
entity that holds such title and any lease or sublease of the Hotel other than
the Lease.

“Sale Termination Fee” shall have the meaning as set forth in Section 2.3(a).

“SOHO” shall mean Sotherly Hotels Inc., the real estate investment trust parent
entity.

“SOHO Intellectual Property” shall have the meaning as set forth in Section
24.2(b).

“Software” shall have the meaning as set forth in Section 24.1.

“Term” shall mean the contractual duration of this Agreement, as defined in
Section 2.1.

“Termination” shall mean the expiration or sooner cessation of this Agreement.

“Termination Date” shall have the meaning as set forth in Section 2.1.

“Termination Fee” shall have the meaning as set forth in Section 2.1.

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 11th Revised Edition, as may be modified from time to time by
the International Association of Hospitality Accountants.

“Unrelated Person” shall have the meaning as set forth in Section 28.8(d).

“Working Capital” shall mean the amounts by which current assets exceed current
liabilities as defined by the Uniform System of Accounts which are reasonably
necessary for the day-to-day operation of the Premises’ business, including,
without limitation, the excess of change and petty cash funds, operating bank
accounts, receivables, prepaid expenses and funds required to maintain
Inventories, over the amount of accounts payable and accrued current
liabilities.

 

9



--------------------------------------------------------------------------------

Defined Term

  

Section

Annual Operating Budget    10.1 Base Management Fee    11.1(a) Benefit Plans   
9.2 Capital Improvement Budget    8.2(a) Changed Conditions    8.2(e) CIB
Objection Notice    8.2(a) Commencement Date    2.1(a) Competitive Hotel   
2.3(b) Contract(s)    4.3 Control Rules    15.6 Controls    15.4 Corporate HQ
Emloyees    9.7 Eligible Independent Contractor    28.8 Employee Costs and
Expenses    9.3 Employee Related Termination Costs    9.5 Excess Working Capital
   16.3 Expiration Date    2.1 FF&E    8.1 Full Replacement Cost    12.2 General
Manager(s)    9.7 Group Services    6.3 Hotel    Recital A

 

10



--------------------------------------------------------------------------------

Defined Term

  

Section

Incentive Management Fee    11.1(b) Indemnifying Party    25.3 Initial Operating
Budget    10.1 Initial Term    2.1 Intellectual Property    24.2 Issuing Party
   28.11 Key Employees    9.7 Lessee    Introductory Paragraph Lodging Facility
   1.1 Major Renovation    8.3(a) Major Renovation Budget    8.3(b) Management
Fee    11.1 Manager    Introductory Paragraph Manager Intellectual Property   
24.2 Non-Issuing Party    28.11 Notice    Article XXII Operating Account   
14.1(a) Project Management Fee    8.3(b) Property Service Account    13.2
Prospectus    28.11 Related Person    28.8(d) Repair Period    18.4 Sale
Termination Fee    2.3(a) Software    24.1

 

11



--------------------------------------------------------------------------------

Defined Term

  

Section

SOHO Intellectual Property    24.2(b) Subsequent Owner    1.1 Substitute Hotel
   2.3(b) Term    2.1 Termination Date    2.1 Termination Fee    2.1(b)
Unrelated Person    28.8(d)

 

 

ARTICLE II

TERM OF AGREEMENT

2.1 Term.

(a) The term (“Term”) of this Agreement shall commence on the “Commencement
Date” for the Hotel as noted on Exhibit B attached hereto and, unless sooner
terminated as herein provided, shall continue with respect to the Hotel until
the “Termination Date.” For purposes of this Agreement, the “Termination Date”
for the Hotel shall be the earlier to occur of (i) the Expiration Date,
(ii) termination at the option of Lessee in connection with the bona fide Sale
pursuant to Section 2.3(a) hereof, (iii) termination by either Lessee or Manager
pursuant to Article XVIII hereof in connection with a condemnation, casualty or
Force Majeure, subject to the terms thereof, or (iv) termination pursuant to
agreement with or right of a Holder. The “Expiration Date” shall mean the fifth
anniversary of the Commencement Date, provided that such initial 5-year term
(the “Initial Term”) may thereafter be renewed on the same terms and conditions
contained herein, for up to two renewal periods of five (5) Fiscal Years each,
provided that both Lessee and Manager agree to each renewal period and, provided
further, that at the time of any such renewal an Event of Default by Manager
does not then exist beyond any applicable grace or cure period. If at the time
of the exercise of any renewal period, Manager is then in default of this
Agreement, then the renewal will be conditional on timely cure of such default,
and if such default is not timely cured, then Lessee may terminate this
Agreement regardless of the exercise of such renewal period and without the
payment of any fee or liquidated damages.

(b) If Manager desires to extend the Term for a renewal period, it shall give
Lessee Notice to that effect not less than ninety (90) days prior to the
expiration of the Initial Term, in the case of the first five (5) year renewal
or, in the case of a second five (5) year renewal period, ninety (90) days prior
to the expiration of the first five (5) year renewal period. Lessee shall have
thirty days in which to respond to such notice and either agree to such renewal

 

12



--------------------------------------------------------------------------------

period or to provide notice to Manager of its intent not to extend the Term for
the proposed renewal period. If Lessee gives notice of its intent not to renew
the Term, the Expiration Date shall be the last day of the then current Term and
Lessee shall pay Manager within ninety (90) days of such Expiration Date a
Termination Fee equal to the average monthly Management Fee paid to Manager over
the twelve months immediately preceding the Expiration Date (the “Termination
Fee”); provided, however that no Termination Fee shall be payable if the Manager
is in default of this Agreement at the end of the Term.

(c) Notwithstanding the expiration or earlier termination of the Term, Lessee
and Manager agree that the obligations of Lessee to pay, remit, reimburse and to
otherwise indemnify Manager for any and all expenses and fees incurred or
accrued by Manager pursuant to the provisions of this Agreement prior to the
expiration or earlier termination of the Term (or actually incurred by Manager
after the termination) shall survive Termination, provided such expenses and
fees have been incurred consistent with the then current terms of this Agreement
and the applicable Annual Operating Budget, including, without limitation but
only to the extent so consistent, all costs, expenses and liabilities arising
from the termination of the Premises’ employees such as accrued vacation and
sick leave, severance pay and other accrued benefits, employer liabilities
pursuant to the Consolidated Omnibus Budget Reconciliation Act and employer
liabilities pursuant to the Worker Adjustment and Retraining Notification Act
and pursuant to the standard operating procedures and policies of Manager then
in effect as set forth in Manager’s employee handbook. In addition, subject to
Section 19.2 below and the foregoing sentence, upon Termination of this
Agreement, Lessee and Manager shall have no further obligations to one another
pursuant to this Agreement, except that Section 2.2, obligations to make
payments under Section 2.3 or Section 9.5, Section 9.7, the last sentence of
Section 15.1, obligations to make payments of termination fees pursuant to
Article XVIII, Article XXIV, Article XXV, Article XXVII, and Section 28.13 shall
survive Termination.

2.2 Actions to be taken upon Termination. Upon a Termination of this Agreement,
the following shall be applicable:

(a) In addition to any monthly statements required to be provided pursuant to
Section 15.2, Manager shall, within forty-five (45) days after Termination of
this Agreement, prepare and deliver to Lessee a final accounting statement with
respect to the Hotel, in form and substance consistent with the statements
provided pursuant to Section 15.2, along with a statement of any sums due from
Lessee to Manager pursuant hereto, dated as of the date of Termination. Within
thirty (30) days after the receipt by Lessee of such final accounting statement,
the parties will make whatever cash adjustments are necessary pursuant to such
final statement subject to the right of Lessee or Landlord to require audit. The
cost of preparing such final accounting statement and audit, if any, shall be a
Deduction.

(b) As of the date of the final accounting referred to in subsection (a) above,
Manager shall release and transfer to Lessee any of Lessee’s funds which are
held or controlled by Manager with respect to the Hotel, with the exception of
funds to be held in escrow pursuant to Section 9.5. During the period between
the date of Termination and the date of such final accounting, Manager shall pay
(or reserve against) all Deductions which accrued (but were not paid) prior to
the date of Termination, using for such purpose any Gross Revenues which accrued
prior to the date of Termination.

 

13



--------------------------------------------------------------------------------

(c) Lessee shall make available to Manager such books and records respecting the
Hotel (including those from prior years, subject to Manager’s reasonable records
retention policies in accordance with applicable law and legal requirements)
provided to Lessee pursuant to Section 15.1 as will be needed by Manager to
prepare the accounting statements, in accordance with the Uniform System of
Accounts, for the Hotel for the year in which the Termination occurs and for any
prior year.

(d) Manager shall (to the extent permitted by Legal Requirements) assign to
Lessee, or to any other manager employed by Lessee to operate and manage the
Hotel, all operating licenses, including but not limited to any liquor license,
for the Hotel which have been issued in Manager’s name; provided that if Manager
has expended any of its own funds in the acquisition of any of such licenses,
Lessee shall reimburse Manager therefore if it has not done so already.

(e) Lessee agrees that Hotel reservations and any and all contracts made in
connection with Hotel convention, banquet or other group services made by
Manager in the ordinary and normal course of business consistent with this
Agreement, for dates subsequent to the date of Termination and at rates
prevailing for such reservations at the time they were made, shall be honored
and remain in effect after Termination of this Agreement except to the extent
terminable pursuant to the terms of such reservations or contracts.

(f) Manager shall cooperate with the new operator of the Hotel as to effect a
smooth transition and shall peacefully vacate and surrender the Hotel to Lessee,
including the surrender of the books and records pertaining to the Hotel and any
alcoholic beverage license and restaurant permits which are transferable.

(g) Manager and Lessee agree to use best efforts to resolve any disputes
amicably and promptly under this Section 2.2 to effect a smooth transition of
the Hotel to Lessee and/or Lessee’s new manager.

2.3 Early Termination Rights, Liquidated Damages.

(a) Termination Upon Sale. Upon Notice to Manager, Lessee shall have the option
to terminate this Agreement with respect to the Hotel effective as of the
closing of the Sale of the Hotel to a third party. Such Notice shall be given at
least sixty (60) days in advance (unless otherwise required by Legal
Requirements, in which case Lessee shall provide such additional notice in order
to comply with such Legal Requirements). Lessee shall, in connection with such
Sale, by a separate document reasonably acceptable to Lessee and Manager,
indemnify and save Manager harmless against any and all losses, costs, damages,
liabilities and court costs, claims and expenses, including, without limitation,
reasonable attorneys’ fees arising or resulting from the failure of Lessee or
such prospective purchaser to provide any of the services contracted for in
connection with the business booked for the Hotel to, and including, the date of
such Termination, in accordance with the terms of this Agreement, including
without limitation, any

 

14



--------------------------------------------------------------------------------

and all business so booked as to which facilities and/or services are to be
furnished subsequent to the date of Termination, provided that any settlement by
Manager of any such claims shall be subject to the prior written approval of
Lessee which shall not be unreasonably withheld, conditioned or delayed. If this
Agreement is terminated pursuant to this Section 2.3(a) with respect to the
Hotel, then Lessee shall pay to Manager on such termination, a termination fee
as liquidated damages and not as a penalty (provided that an Event of Default by
Manager is not then existing beyond any cure or grace periods set forth in this
Agreement) in an amount equal to the lesser of (i) the Management Fees that were
paid to Manager with respect to such Hotel for the twelve calendar months
immediately preceding the closing date of such sale or (ii) the Management Fees
to be paid to Manager for that number of months immediately preceding the
closing date for such Sale equal to the number of months remaining on the then
current Term (a “Sale Termination Fee”). No Sale Termination Fee will be payable
to Manager if an Event of Default by Manager has occurred and remain uncured
beyond any applicable cure period as of the date of Termination.

(b) Substitution of Hotel. Notwithstanding the foregoing, if, in the event of
the termination of this Agreement prior to the expiration of the Term pursuant
to Section 2.3(a) a Sale Termination Fee becomes payable by Lessee, Lessee may
(in its sole and absolute discretion) elect to offer to Manager the opportunity
to manage another hotel leased to Lessee or an Affiliate that is reasonably
comparable to the Hotel in size, number of rooms, quality of operation, market
and geographic location and Gross Revenue (the “Substitute Hotel”). Manager
shall have thirty (30) days from receipt of such notice from Lessee offering the
management of the Substitute Hotel to accept such offer. If Manager accepts the
offer to manage the Substitute Hotel, Manager and Lessee will execute a new
management agreement on terms consistent with the requirements of the Master
Agreement and if the offer to manage the Substitute Hotel is made within 180
days of the Termination Date of this Agreement, no Sale Termination Fee shall be
payable by Lessee and if such a fee has previously been paid by Lessee, Manager
shall be obligated to reimburse such fee upon acceptance of Lessee’s offer. In
the event the Substitute Hotel offered by Lessee to Manager is within the
competitive set or within a five mile radius of another hotel managed by Manager
(the “Competitive Hotel”), Manager shall give Lessee notice of such, and if
Manager is not precluded from managing the Substitute Hotel by the owner or
management agreement of the Competitive Hotel, Lessee shall either waive any
restriction that would arise under a new management agreement comparable to the
restriction in Section 24.4 or give manager notice that it will not waive such
restriction. If Lessee waives the restriction, Manager and Lessee shall enter
into a new management agreement reflecting such waiver and no Sale Termination
Fee shall be payable by Lessee and if such a fee has previously been paid by
Lessee, Manager shall be required to reimburse Lessee. If Lessee does not waive
such restriction the offer shall be deemed to have been revoked and any
applicable Sale Termination Fee shall become payable per Section 2.3(a). If
Manager is precluded from managing the Substitute Hotel by the owner or
management agreement of the Competitive Hotel and Lessee fails to offer Manager
an alternative Substitute Hotel that is not subject to such a restriction, a
Sale Termination Fee will be payable per Section 2.3(a). If Lessee offers to
Manager the opportunity to manage a Substitute Hotel and Manager is not subject
to a contractual restriction that precludes Manager from managing the proposed
Substitute Hotel and Manager rejects or fails to accept Lessee’s offer to manage
the proposed Substitute Hotel, no Sale Termination Fee shall be payable by
Lessee.

 

15



--------------------------------------------------------------------------------

ARTICLE III

PREMISES

Manager shall be responsible, at the sole cost and expense of Lessee and subject
to Lessee making adequate funds available to Manager, for keeping and
maintaining the Premises fully equipped in accordance with plans,
specifications, construction safety and fire safety standards, and designs
pursuant to applicable Legal Requirements, the Brand Standards (if applicable),
the standards and requirements of a Franchisor pursuant to any applicable
Franchise Agreement, any Hotel Mortgage, the Lease, the Capital Improvement
Budgets, the Applicable Standards and the Annual Operating Budgets approved
pursuant to the terms hereof, subject in all respects to performance by Lessee
of its obligations pursuant to this Agreement.

ARTICLE IV

APPOINTMENT OF MANAGER

4.1 Appointment. Lessee hereby appoints Manager as its sole, exclusive and
continuing operator and manager to supervise and direct, for and at the expense
of Lessee, the management and operation of the Premises under the terms and
conditions set forth herein. In exercising its duties hereunder, Manager shall
act as agent and for the account of Lessee. Manager hereby accepts said
appointment and agrees to manage the Premises during the Term of this Agreement
under the terms and conditions set forth herein.

4.2 Delegation of Authority. The operation of the Premises shall be under the
exclusive supervision and control of Manager who, except as otherwise
specifically provided in this Agreement, shall be responsible for the proper and
efficient management and operation of the Premises in accordance with this
Agreement, the Applicable Standards, the Lease, the Franchise Agreement, if any,
any Hotel Mortgage, the Capital Improvement Budget and the Annual Operating
Budget and, if applicable, the Brand Standards. Subject to the terms of such
agreements and budgets, Manager shall have discretion and control in all matters
relating to the management and operation of the Premises, including, without
limitation, charges for rooms and commercial space, the determination of credit
policies (including entering into agreements with credit card organizations),
food and beverage service and policies, employment policies, procurement of
inventories, supplies and services, promotion, advertising, publicity and
marketing, and, generally, all activities necessary for the operation of the
Premises. Manager shall also be responsible for the receipt, holding and
disbursement of funds and maintenance of bank accounts in compliance with the
Cash Management Agreements, if applicable.

4.3 Contracts, Equipment Lease and Other Agreements. Manager is hereby
authorized to grant concessions, lease commercial space and enter into any other
contract, equipment lease, agreement or arrangement pertaining to or otherwise
reasonably necessary for the normal operation of the Premises (such concession,
lease, equipment lease, contract, agreement or arrangement hereinafter being
referred to individually as a “Contract” and collectively as “Contracts”) on
behalf of Lessee, as may be necessary or advisable and reasonably prudent
business judgment in connection with the operation of the Premises and
consistent with the Annual Operating Budget, and subject to any restrictions
imposed by the Franchise Agreement, Lease, any Hotel Mortgage and this
Agreement, and subject to Lessee’s

 

16



--------------------------------------------------------------------------------

prior written approval of: (i) any Contract which provides for a term exceeding
one (1) year (unless such Contract is cancellable on thirty days notice without
cost, premium or penalty exceeding $50,000.00) or (ii) any tenant space lease,
license or concession concerning any portion of the public space in or on the
Premises for stores, office space, restaurant space, or lobby space. Lessee’s
approval of any Contract shall not be unreasonably withheld, delayed or
conditioned. Unless otherwise agreed, all Contracts for the Premises shall be
entered into in Lessee’s name and submitted to Lessee for execution it being
understood and agreed that no such contract will come into force or be effective
absent Lessee’s signature, which Lessee agrees not to unreasonably withhold.

4.4 Alcoholic Beverage/Liquor Licensing Requirements. With respect to any
licenses and permits held by Lessee or any of its subsidiaries for the sale of
any liquor and alcoholic beverages at any of the Premises, Manager agrees, at no
cost or expense to Manager, as part of its management duties and services under
this Agreement, to fully cooperate with any applicable liquor and/or alcoholic
beverage authority and to assist Lessee with any documentation and other
requests of such authority to the extent necessary to comply with any licensing
and/or permitting requirements applicable to the Premises.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Lessee Representations. Lessee, in order to induce Manager to enter into
this Agreement, hereby represents and warrants to Manager as follows:

5.1.1 The execution of this Agreement is permitted by the Certificate of
Formation and limited liability company agreement of Lessee and this Agreement
has been duly authorized, executed and delivered on behalf of Lessee and
constitutes the legal, valid and binding obligation of Lessee enforceable in
accordance with the terms hereof;

5.1.2 There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Lessee, threatened, against or
relating to Lessee, the properties or businesses of Lessee or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Lessee to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Lessee, there is no basis for any such claim, litigation,
proceeding or governmental investigation except as has been fully disclosed in
writing by Lessee to Manager;

5.1.3 Neither the consummation of the transactions contemplated by this
Agreement on the part of Lessee to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Lessee is a party or by which it is bound;

5.1.4 No approval of any third party (including any Landlord or the Holder of
any Hotel Mortgage in effect as of the date of this Agreement) is required for
Lessee’s execution, delivery and performance of this Agreement that has not been
obtained prior to the execution hereof;

 

17



--------------------------------------------------------------------------------

5.1.5 Lessee holds all required governmental approvals required (if applicable)
to be held by it to lease the Hotel; and

5.1.6 As of the date of this Agreement there are no defaults under the Lease.

5.2 Manager Representations. Manager, in order to induce Lessee to enter into
this Agreement, hereby represents and warrants to Lessee as follows:

5.2.1 The execution of this Agreement is permitted by the limited liability
company operating agreement of Manager and this Agreement has been duly
authorized, executed and delivered on behalf of Manager and constitutes a legal,
valid and binding obligation of Manager enforceable in accordance with the terms
hereof;

5.2.2 There is no claim, litigation, proceeding or governmental investigation
pending, or, to the best knowledge and belief of Manager, threatened, against or
relating to Manager, the properties or business of Manager or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially or adversely affect the ability of Manager to enter into this
Agreement or to carry out its obligations hereunder, and, to the best knowledge
and belief of Manager, there is no basis for any such claim, litigation,
proceeding or governmental investigation, except as has been fully disclosed in
writing by Manager to Lessee;

5.2.3 Neither the consummation of the transactions contemplated by this
Agreement on the part of Manager to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound;

5.2.4 No approval of any third party is required for Manager’s execution,
delivery and performance of this Agreement that has not been obtained prior to
the execution and delivery hereof;

5.2.5 Manager holds all required governmental approvals required to be held by
it to perform its obligations under this Agreement; and

5.2.6 Manager qualifies as an Eligible Independent Contractor, and during the
Term of this Agreement, agrees to continue to qualify as an Eligible Independent
Contractor.

ARTICLE VI

OPERATION

6.1 Name of Premises, Standard of Operation. During the Term of this Agreement,
the Premises shall be known as a hotel licensed with the applicable Franchisor
as noted on Exhibit C or, if there is no Franchise Agreement applicable to such
Hotel, the name of the Hotel

 

18



--------------------------------------------------------------------------------

shall be that specified by the Lessee and referenced in Exhibit A, with
additional identification as may be necessary to provide local identification,
provided Lessee has obtained and is successful in continuously maintaining the
right to so operate the Premises. Manager agrees to cooperate with Lessee and
use its commercially reasonable efforts to qualify as a permitted manager
pursuant to the Franchise Agreement. Manager agrees to manage the Premises, for
the account of Lessee, and, in accordance with the Annual Operating Budget and
Applicable Standards. In the event of termination of a Franchise Agreement for
the Premises, Manager shall operate the Premises under such other franchise
agreement, if any, as Lessee enters into or obtains as franchisee or, if no such
Franchise is entered into, Manager shall operate the Premises consistent with
the Brand Standards. If the name of a Franchisor’s hotel system is changed,
Lessee shall have the right to change the name of the Hotel to conform thereto.

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, Manager’s obligation with respect to operating and managing the Hotel
in accordance with any Hotel Mortgage, Ground Lease, the Lease, any Franchise
Agreement and the CCRs shall be limited to the extent (i) true and complete
copies thereof have been made available to Manager by Lessee reasonably
sufficient in advance to allow Manager to manage the Hotel in compliance with
such documents, and (ii) the provisions thereof and/or compliance with such
provisions by Manager (a) are applicable to the day-to-day management,
maintenance and routine repair and replacement of the Hotel, the FF&E or any
portion thereof, (b) do not require contribution of funds from Manager, (c) do
not materially increase Manager’s obligations hereunder or materially decrease
Manager’s rights or benefits hereunder, (d) except as provided in Section 24.4,
do not limit or restrict, or attempt to limit or restrict any corporate activity
or transaction with respect to Manager or any Manager Affiliate Entity or any
other activity, transfer, transaction, property or other matter involving
Manager or the Manager Affiliate Entities other than at the Hotel and (e) are
otherwise within the scope of Manager’s duties under this Agreement. Lessee
acknowledges and agrees, without limiting the foregoing, that any failure of
(i) Lessee to comply with the provisions of any Hotel Mortgage, Ground Lease,
the Lease, any Franchise Agreement and the CCRs or Legal Requirements or
(ii) Manager to comply with the provisions of any such agreements or Legal
Requirements arising out of, in the case of both (i) and (ii), (A) the condition
of the Hotel, and/or the failure of the Hotel to comply with the provisions of
such agreements, prior to the Commencement Date, (B) construction activities at
the Hotel prior to the Commencement Date, (C) inherent limitations in the design
and/or construction of, location of the Hotel and/or parking at the Hotel prior
to the Commencement Date, and/or (D) failure of Lessee to provide funds, from
operations or otherwise, sufficient to allow timely compliance with the
provisions of the Applicable Standards or the Lease, any Hotel Mortgage, any
Franchise Agreement and/or the CCRs through reasonable and customary business
practices and/or (E) Lessee’s failure to approve any matter reasonably requested
by Manager, previously agreed to jointly by Manager and Lessee, with respect to
the compliance of such items, shall not be deemed a breach by Manager of its
obligations under this Agreement.

6.2 Use of Premises. Manager shall use the Premises solely for the operation of
the Hotel in accordance with the Applicable Standards and for all activities in
connection therewith which are customary and usual to such an operation. Subject
to the terms of this Agreement, Manager shall comply with and abide by all
applicable Legal Requirements, and the requirements of any insurance companies
covering any of the risks against which the Premises

 

19



--------------------------------------------------------------------------------

are insured, any Hotel Mortgage, the Ground Lease, the Lease, and the Franchise
Agreement and any other contract entered into by or on behalf of the Lessee in
accordance with the terms hereof. If there are insufficient funds in the
Operating Account to make any expenditure required to remedy non-compliance with
such Legal Requirements or with the requirements of any Hotel Mortgage, the
Ground Lease, the Lease, or the Franchise Agreement or applicable insurance,
Manager shall promptly notify Lessee of such non-compliance. If Lessee fails to
make funds available for the expenditure so requested by Manager within thirty
(30) days, (i) it shall not be an Event of Default hereunder, and (ii) Lessee
agrees to indemnify and hold Manager harmless from and against any and all
costs, expenses and other liabilities incurred by Manager resulting from such
non-compliance (which such indemnity shall survive any termination of this
Agreement).

6.3 Group Services. Manager may cause to be furnished to the Premises certain
services (“Group Services”) which are furnished generally on a central or
regional basis to other hotels or other properties managed by Manager or any
Manager Affiliate Entity and which benefit the Hotel. Manager shall assure that
the costs and expenses incurred in providing Group Services to the Premises
shall have been allocated to the Premises on a pro-rata basis consistent with
the method of allocation agreed to in writing by Lessee to all of Manager’s (and
any Manager Affiliate Entities’) hotels or other properties receiving the same
services, shall be incurred at a cost consistent with the Annual Operating
Budget and shall constitute Deductions subject to audit of the amount so
allocated to the Hotel. All Group Services provided by Manager shall be at the
actual costs (without mark up fee or profit to Manager or any Manager Affiliate
Entity, but including salary and employee benefit costs and costs of equipment
used in performing such services and overhead costs, and taking into account any
rebate, give-up or participation in any reciprocal business arrangement with
Manager or any Manager Affiliate Entity) of Group Services for the benefit of
all of Manager’s hotels receiving the same services, and shall be of a quality
and at a price comparable or better to which Manager could obtain from other
providers for similar services.

6.4 Right to Inspect. Lessee, the Affiliates of Lessee, the Landlord (to the
extent permitted under the Lease), any Holder under any Hotel Mortgage (to the
extent permitted under the Hotel Mortgage), and their respective agents, shall
have access to the Premises at any and all reasonable times upon demand for any
purpose. Manager will be available to consult with and advise such parties, at
their reasonable request, concerning all policies and procedures affecting all
phases of the conduct of business at the Hotel. These rights shall be in
addition to those in Article XV in regard to access to books and records.

6.5 Reports. Manager will provide Lessee with written reports regarding the
operations of the Premises in the format and for such periods as provided in
Exhibit D. The Manager shall maintain and manage a dedicated data site related
to the Premises and provide access to such data site to Lessee and its
Affiliates as identified by Lessee which data site shall include information
regarding the Premises as provided in Exhibit D manager will maintain such data
site and provide access to Lessee and its Affiliates as identified by Lessee
during the Term and for a period of ten years following the end of the Term or
the earlier termination of this Agreement or make such other arrangements
regarding access to such data as may be agreed to by Lessee. In addition,
Manager shall provide Smith Travel Research or its successor with daily

 

20



--------------------------------------------------------------------------------

information regarding the operation of the Premises which information will be
segmented on the basis of transient, group and contract revenues consistent with
the requirements of Franchisor or as otherwise requested by Lessee. In addition,
Lessee and Manager will conduct bi-weekly telephonic meetings regarding
operations as requested by Lessee and monthly telephonic meetings regarding the
prior month’s financial and operating performance.

ARTICLE VII

WORKING CAPITAL AND INVENTORIES

7.1 Working Capital and Inventories. Lessee shall cause funds to be deposited in
one or more operating accounts established pursuant to Article XIV, in amounts
sufficient to operate the Premises in accordance with the Annual Operating
Budget, including the establishment and maintenance of Working Capital and
Inventories. All Working Capital and Inventories are and shall remain the
property of Lessee. Lessee acknowledges that liabilities arising in connection
with the operation and management of the Hotel including, without limitation,
all Deductions, incurred in accordance with the terms of this Agreement, are and
shall remain the obligations of Lessee, and Manager shall have no liability
therefore unless otherwise expressly provided herein.

7.2 Fixed Asset Supplies. Lessee shall provide the funds necessary to supply the
Premises initially with Fixed Asset Supplies necessary to commence operations of
the Hotel consistent with the requirements of the Franchise Agreement or the
Brand Standards, as applicable, and as reasonably determined by Manager
consistent with the cost budgeted therefore in the Annual Operating Budget and
otherwise consistent with the intent of the parties that the level of such
supplies will be adequate for the proper and efficient operation of the Premises
at the Applicable Standards. Fixed Asset Supplies shall remain the property of
Lessee.

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

8.1 Routine and Non-Routine Repairs and Maintenance. Manager, at the expense of
Lessee and subject to adequate funds being made available by Lessee, shall use
commercially reasonable efforts to maintain the Premises in good repair and
condition as is required by the Applicable Standards. Manager, on behalf of
Lessee, shall make or cause to be made such routine maintenance, repairs and
minor alterations as Manager from time to time deems reasonably necessary for
such purposes, the cost of which: (i) can be expensed under GAAP, (ii) shall be
paid from Gross Revenues, and treated as a Deduction, and (iii) is consistent
with the Annual Operating Budget. In addition, Lessee shall make or cause to be
made such non-routine repairs, replacements and improvements which constitute
capital expenditures pursuant to GAAP, either to the Premises’ building or its
fixtures, furniture, furnishings and equipment (“FF&E”), pursuant to the Capital
Improvement Budget approved by Lessee and Landlord, the cost of which shall be
paid for by Landlord. Manager and Lessee shall use their respective commercially
reasonable efforts to prevent any liens from being filed against the Premises
which arise from any maintenance, changes, repairs, alterations, improvements,
renewals or replacements in or to the Premises. Lessee and Manager shall
cooperate fully in obtaining the release of any such liens. If the lien arises
as a result of the fault of either party, then the party at fault shall bear the
cost of obtaining the lien release. All changes, repairs, alterations,
improvements, renewals or replacements made pursuant to this Article VIII shall
be the property of Lessee.

 

21



--------------------------------------------------------------------------------

8.2 Capital Improvement Budget.

(a) Manager shall prepare a budget (“Capital Improvement Budget”) of the
expenditures necessary for replacement of FF&E and building replacements of the
nature contemplated by Section 8.1 during the ensuing Fiscal Year and shall
provide such Capital Improvement Budget to Lessee and Landlord for approval at
the same time Manager submits the Annual Operating Budget. The Capital
Improvement Budget shall not be deemed accepted by Lessee and Landlord in the
absence of their respective express written approval. Not later than thirty
(30) days after receipt by Lessee and Landlord of a proposed Capital Improvement
Budget (or such longer period as Lessee and Landlord may reasonably request on
Notice to Manager), Lessee and/or Landlord may deliver a Notice (a “CIB
Objection Notice”) to Manager stating that Lessee and/or Landlord objects to any
information contained in or omitted from such proposed Capital Improvement
Budget and setting forth the nature of such objections with reasonable
specificity. Failure of Lessee and/or Landlord to deliver a CIB Objection Notice
shall be deemed rejection of Manager’s proposed Capital Improvement Budget in
its entirety. Upon receipt of any CIB Objection Notice, Manager shall, after
consultation with Lessee and Landlord, modify the proposed Capital Improvement
Budget, taking into account Lessee’s and/or Landlord’s objections, and shall
resubmit the same to Lessee and Landlord for Lessee’s approval within fifteen
(15) days thereafter, and Lessee and/or Landlord may deliver further CIB
Objection Notices (if any) within fifteen (15) days thereafter (in which event,
the re-submission and review process described above in this sentence shall
continue until the proposed Capital Improvement Budget in question is accepted
and consented to by Lessee and Landlord). Notwithstanding anything to the
contrary set forth herein, Lessee and Landlord shall have the right at any time
subsequent to the acceptance and consent with respect to any Capital Improvement
Budget, on Notice to Manager, to revise such Capital Improvement Budget or to
request that Manager prepare for Lessee’s and/or Landlord’s approval a revised
Capital Improvement Budget, taking into account such circumstances as Lessee and
Landlord deem appropriate; provided, however, that the revision of a Capital
Improvement Budget shall not be deemed a revocation of Manager’s authority with
respect to such actions as Manager may have already taken prior to receipt of
such revision notice in implementing a previously approved budget or plan.

(b) Manager shall, in accordance with and subject to the Capital Improvement
Budget described in Section 8.2(a), from time to time make such substitutions
and replacements of or renewals to FF&E and non-routine repairs and maintenance
as described in Section 8.1 as it deems necessary to maintain the Hotel as
required by this Agreement. Except as hereinafter provided, no expenditures will
be made except as otherwise provided in the Capital Improvement Budget without
the approval of Lessee and Landlord and provided further, however, if there are
expenditures which are required by reason of any emergency, Manager shall
immediately notify Landlord of same, and Manager shall be authorized to take
appropriate remedial action without such approval whenever there is clear and
present danger to life, limb or property of the Hotel or its guests or
employees. The cost of such changes, repairs, alterations, improvements,
renewals, or replacements will be paid for by Landlord. Manager will not be
considered in breach of this Agreement if expenditures required by the Franchise
Agreement, by Legal Requirements, and by

 

22



--------------------------------------------------------------------------------

requirements necessary for the safe and orderly operation of the hotel are not
available or withheld at Lessee’s discretion. Manager must give reasonable and
timely written notice of such requirements, to Lessee, as they arise, such that
Lessee may make prudent and timely decisions regarding same.

(c) All changes, repairs, alterations, improvements, renewals or replacements
made pursuant to this Article VIII shall be the property of Landlord.

(d) It is the intent of Manager and Lessee to maintain the Premises in
conformance with the Applicable Standards, subject to adequate funds being made
available by Lessee and as limited by Manager’s obligations to use commercially
reasonable efforts. As the Hotel ages, if the Capital Improvement Budget
prepared in good faith by Manager and approved by Lessee and Landlord is
insufficient for purposes of allowing the Premises to conform with the
Applicable Standards, Lessee, Landlord and Manager will consider the matter and
Lessee and Landlord may elect to provide the additional funds required.

(e) In conformance with the Applicable Standards, Manager shall refrain from
making any alterations, modifications or changes (other than alterations,
modifications or changes requested by Lessee or Landlord) in any respect to the
nature, design, appointments, placement or function of any furniture, fixtures,
equipment or design features of the Hotel (each such alteration or change a
“Changed Condition”). Manager shall promptly remedy each Changed Condition at
its sole cost and expense. Manager’s restoration of a Changed Condition shall be
effected in accordance with the notice and time periods set forth in
Section 19.1(f).

8.3 Management of Renovation Projects.

(a) At the election of Landlord, in its sole discretion, Manager may be
requested to manage, coordinate, plan and/or execute a major repositioning of
the Hotel undertaken by the Landlord (a “Major Renovation”).

(b) In the event Manager is selected by Landlord to assist in a Major
Renovation, Manager shall be paid a project management fee (herein, the “Project
Management Fee”) equal to five percent (5%) of the total project costs (both
hard and soft costs) associated with the implementation of the budget for such
Major Renovation (the “Major Renovation Budget”). If the Manager is selected by
Landlord to assist in a Major Renovation, the Major Renovation Budget shall be
developed and approved by Landlord and Lessee and provided to Manager together
with Lessee’s written request to manage the Major Renovation. Manager shall have
ten (10) days from the date of such notice to accept such engagement. Any
failure by Manager to accept such an engagement within the specified period
shall be deemed a rejection of such offer. If the Manager is selected and agrees
to assist in a Major Renovation, the Project Management Fee will be payable
monthly in arrears based upon the prior calendar month’s total expenditures
under the Major Renovation Budget. The Project Management Fee shall be accounted
for and documented and consistent with the requirements of Section 11.2 herein.
Any onsite or dedicated personnel required for the direct supervision of the
implementation of a Major Renovation Budget or other renovation project will be
a direct cost to, and shall be reimbursed by, the Landlord. The Landlord shall
be responsible for funding the Major Renovation Budget.

 

23



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, in no event shall Manager or an
affiliate or employee of Manager directly or indirectly receive any kick backs,
rebates, cash incentives, sponsorship fees, administration fees, concessions,
profit participations, investment rights or similar payments, benefits or
economic consideration from or in, as applicable, vendors or suppliers of goods
or services to the Hotel. Manager agrees that any such amounts or benefits
derived shall be disclosed to, accounted for, and held in trust for the benefit
of Lessee or Landlord (as applicable).

(d) Any additional fees or charges payable to Manager shall, prior to being
incurred or paid, be submitted for approval by the Landlord with disclosure of
all material terms.

ARTICLE IX

EMPLOYEES

9.1 Employee Hiring. Manager will hire, train, promote, supervise, direct the
work of and discharge all personnel working on the Premises. Manager shall be
the sole judge of the fitness and qualification of such personnel and is vested
with absolute discretion in the hiring, discharging, supervision, and direction
of such personnel during the course of their employment and in the operation of
the Premises; provided, however, that the hiring of the General Manager, and the
Director of Sales shall be subject to the Lessee’s consent which consent shall
not be unreasonably withheld, delayed or conditioned. Landlord and Manager shall
confer on and jointly address any and all issues associated with collective
bargaining agreements or union representation of employees at the Hotel.
Landlord will not unreasonably withhold, delay or condition dissent regarding
the unionization of employees.

9.2 Costs, Benefit Plans. Manager shall fix the employees’ terms of compensation
and establish and maintain all policies relating to employment, so long as they
are reasonable and in accordance with the Applicable Standards and the Annual
Operating Budget. Manager shall establish with input from Lessee the incentive
compensation matrix for the Hotel’s General Manager and the other senior
managers of the Hotel which matrix shall be subject to Lessee’s consent, which
consent will not be reasonably withheld, delayed or conditioned. Without
limiting the foregoing, Manager may, consistent with the Annual Operating
Budget, enroll the employees of the Hotel in pension, medical and health, life
insurance, and similar employee benefit plans (“Benefit Plans”) substantially
similar to plans reasonably necessary to attract and retain employees and
generally remain competitive; provided, however, that the Lessee shall have the
right to review any Benefit Plans applicable to Hotel employees, including
umbrella plans available to all employees of the Manager, prior to such plans
being offered to Hotel employees and to review any modification to such plans
prior to their implementation. The Benefit Plans may be joint plans for the
benefit of employees at more than one hotel owned, leased or managed by Manager
or Manager Affiliate Entities. Employer contributions to such plans (including
any withdrawal liability incurred upon Termination of this Agreement) and
reasonable administrative fees (but without further markup by Manager), which
Manager may expend in connection therewith, shall be the responsibility of
Lessee and shall be a Deduction. The administrative expenses of any joint plans
will be equitably apportioned by Manager among properties covered by such plan.

 

24



--------------------------------------------------------------------------------

9.3 Manager’s Employees. It is expressly understood and agreed that all such
personnel employed at the Hotel, including the General Manager of the Hotel,
will be the employees of Manager for all purposes including, without limitation,
federal, state and local tax and reporting purposes, but the expense incurred in
connection therewith will be a Deduction and for Lessee’s account. Manager shall
use such care when hiring any employees as may be common to the hospitality
business and consistent with Manager’s standards of operation. Manager
acknowledges and agrees that Lessee shall be entitled to all federal, state
and/or local tax credits or benefits allowed to employers relating to the
Hotel’s employees including, without limitation, the Work Opportunity Tax
Credit, the Targeted Jobs Tax Credit, and similar tax credits (provided that
Lessee shall pay all incremental fees, if applicable, to qualify for such tax
credits). Manager, in accordance with the Annual Operating Budget, may draw down
from Gross Revenues all costs and expenses, of whatever nature, incurred in
connection with such employees, including, but not limited to, wages, salaries,
on-site staff, bonuses, commissions, fringe benefits, employee benefits,
recruitment costs, workmen’s compensation and unemployment insurance premiums,
payroll taxes, vacation, sick leave and Employee Claims (other than Excluded
Employee Claims) (collectively, “Employee Costs and Expenses”).

9.4 Special Projects – Corporate Employees. The costs, fees, compensation and
other expenses of any persons (i) assigned on a temporary basis by Manager to
fill a vacant position or provide additional capacity at the Hotel or
(ii) engaged by Manager to perform duties of a special nature, directly related
to the operation of the Premises, shall be operating expenses, payable from and
consistent with the Annual Operating Budget and not the responsibility of
Manager. The costs, fees, compensation and other expenses of those personnel of
Manager assigned to special projects for the Hotel approved or deemed approved
by Lessee shall also be operating expenses payable by Lessee and not the
responsibility of Manager. The daily per diem rate for those personnel shall be
based upon the actual costs of Manager in providing its personnel for such
special services or projects, without mark-up fee or profit but including salary
and employee benefit costs and costs of equipment used in performing such
services, overhead costs, travel costs and long distance telephone. Such special
services shall include, but not be limited to, those matters which are not
included within the scope of the duties to be performed by Manager hereunder
and, if not provided by Lessee, would involve Lessee’s engagement of a third
party to perform such services; for example, special sales or marketing
programs, market reviews, assistance in opening new food and beverage
facilities, legal services, accounting services, tax services, insurance
services, data processing, engineering personnel, and similar services.

9.5 Termination. At Termination, subject to Section 2.1 above, Lessee shall
reimburse Manager for costs and expenses incurred by Manager which arise out of
the termination of Manager’s employees at the Hotel, such as compensation in
lieu of vacation and sick leave, severance pay (including a reasonable allowance
for severance pay for Executive Employees of the Hotel, the amount of such
allowance not to exceed an amount equal to Manager’s then current severance
benefits for such terminated Executive Employees, unless Lessee otherwise
approves), unemployment compensation, employer liability pursuant to the
Consolidated Omnibus Budget Reconciliation Act (Cobra liability) and the Worker
Adjustment and Retraining Notification Act (Warn Act) and other employment
liability costs arising out of the termination of the employment of Manager’s
employees at the Premises (herein collectively

 

25



--------------------------------------------------------------------------------

called “Employee Related Termination Costs”). This reimbursement obligation
shall not apply to any corporate personnel of Manager assigned to the Hotel for
special projects or who perform functions for Manager at the corporate level. In
order to be reimbursable hereunder, any Employee Related Termination Costs must
be pursuant to policies of Manager which shall be in writing, provided to
Lessee, and no more expensive or burdensome than those of other managers
managing similar hotels in similar markets and geographical locations. They and
any modification thereof shall be subject to review and the prior approval of
Lessee. Manager shall be solely responsible for any transfer costs incurred in
connection with the transfer of Manager’s employees at the Hotel and such costs
shall not constitute Employee Related Termination Costs.

At Termination, an escrow fund shall be established from Gross Revenues (or, if
Gross Revenues are not sufficient, with funds provided by Lessee) to reimburse
Manager for all reimbursable Employee Related Termination Costs; the amount of
such escrow fund to be mutually agreed upon by the Manager and the Lessee for
the purpose of paying outstanding invoices and termination costs for employees
with the remainder being transferred promptly to the Lessee.

9.6 Employee Use of Hotel. Manager, in its discretion, may (i) provide lodging
for Manager’s Executive Employees and corporate staff visiting the Hotel in
connection with the performance of Manager’s services hereunder and allow them
the use of the facilities of the Hotel, and (ii) provide the management of the
Hotel with temporary living quarters within the Hotel and the use of all
facilities of the Hotel, in either case at a discounted price or without charge,
as the case may be. Manager shall provide lodging at the Hotel for Lessee’s
employees, officers and directors visiting the Hotel and allow them the use of
all facilities of the Hotel in either case without charge, except for
recreational facilities for which a charge will apply.

9.7 Non-Solicitation. During the term of this Agreement and for a period of two
(2) years thereafter, unless an Event of Default by Manager exists under this
Agreement beyond applicable grace or cure periods, or the Agreement has been
terminated as a result of an uncured Event of Default by Manager, Lessee agrees
that it (and its Affiliates) will not, without the prior written consent of
Manager, either directly or indirectly, alone or in conjunction with any other
person or entity, (i) solicit or attempt to solicit any general manager (each a
“General Manager” and, collectively, “General Managers”) of the Hotel or any
other hotels managed by Manager, any of Manager’s Executive Employees or any of
Manager’s corporate headquarter employees (including without limitation, the
Group Managers as defined in the Master Agreement) (the “Corporate HQ
Employees”) (collectively, the General Manager, Executive Employees and
Corporate HQ Employees are herein called the “Key Employees”) to terminate,
alter or lessen Key Employees’ employment or affiliation with Manager or to
violate the terms of any agreement or understanding between any such Key
Employee and Manager, as the case may be, or (ii) employ, retain, or contract
with any Key Employee.

ARTICLE X

BUDGET, STANDARDS AND CONTRACTS

10.1 Annual Operating Budget. The Annual Operating Budget for the period
beginning with the Commencement Date and ending on December 31 of the year in
which the Commencement Date occurs shall be the operating budget established by
Lessee and Manager

 

26



--------------------------------------------------------------------------------

pursuant to the terms of the management agreement between Manager and Lessee in
force immediately prior to the Commencement Date which agreement has terminated
pursuant to the terms of the Master Agreement (the Initial Operating Budget”).
Thereafter, the Manager shall deliver, by a date to be reasonably determined by
the Lessee but not later than November 1 of each succeeding Fiscal Year, to
Lessee for approval by Lessee a proposed budget for the Hotel, which may be
revised from time to time (the “Annual Operating Budget”), setting forth in
detail an estimated profit and loss statement for the next twelve
(12) Accounting Periods, including a schedule of hotel room rentals and other
rentals for the Hotel, such budgets to be substantially in the format of Exhibit
D attached hereto. The Manager may modify or amend a previously approved Initial
Operating Budget or an Annual Operating Budget, only in accordance with
Section 10.2 or as otherwise provided in this Agreement.

10.2 Budgeting Process. The Annual Operating Budget (other than the Initial
Operating Budget) submitted to Lessee by Manager shall be subject to the
approval of Lessee (such approval not to be unreasonably withheld, delayed or
conditioned). The Annual Operating Budget (other than the Initial Operating
Budget) shall not be deemed accepted by Lessee in the absence of its express
written approval. Not later than thirty (30) days after receipt by Lessee of a
proposed Annual Operating Budget (other than the Initial Operating Budget) (or
such longer period as Lessee may reasonably request on Notice to Manager),
Lessee may deliver an AOB Objection Notice with reasonable detail to Manager
stating that Lessee objects to any information contained in or omitted from such
proposed Annual Operating Budget and setting forth the nature of such objections
with reasonable specificity. Failure of Lessee to deliver express written
approval of the Annual Operating Budget (other than the Initial Operating
Budget) or an AOB Objection Notice shall be deemed rejection of Manager’s
proposed Annual Operating Budget in its entirety. Upon receipt of any AOB
Objection Notice, Manager shall, after consultation with Lessee, modify the
proposed Annual Operating Budget taking into account Lessee’s objections, and
shall resubmit the same to Lessee for Lessee’s approval within fifteen (15) days
thereafter, and Lessee may deliver further AOB Objection Notices (if any) within
fifteen (15) days thereafter (in which event, the re-submission and review
process described above in this sentence shall continue until the proposed
Annual Operating Budget in question is accepted and consented to by Lessee).
Notwithstanding anything to the contrary set forth herein, Lessee shall have the
right at any time subsequent to the acceptance and consent with respect to any
Annual Operating Budget or Initial Operating Budget, on Notice to Manager, to
revise such Initial Operating Budget or Annual Operating Budget or to request
that Manager prepare for Lessee’s approval a revised Initial Annual Budget or
Annual Operating Budget, taking into account such circumstances as Lessee deems
appropriate and with due consideration of input from Manager regarding such
revised budget; provided, however, that the revision of an Initial Operating
Budget or Annual Operating Budget shall not be deemed a revocation of Manager’s
authority with respect to such actions as Manager may have already taken prior
to receipt of such revision notice in implementing a previously approved budget
or plan. In connection with the development of the Annual Operating Budget,
Manager shall propose Gross Revenue, Gross Operating Profit and other operating
targets and goals as well as market based goals for occupancy rates, Revpar and
average daily room rates utilizing the segmentation categories to be used by
Manager to report property-level operating information to Smith Travel Research.
Manager shall provide such targets and goals to Lessee in connection with
Lessee’s review of Manager’s proposed Annual Operating Budget. The final targets
and goals relating to

 

27



--------------------------------------------------------------------------------

Gross Revenue, Gross Operating Profits, occupancy rates, average daily rates and
other operating and market based goals shall be determined by Lessee in its
reasonable discretion. In addition, during the preparation of the Annual
Operating Budget, Manager shall develop a revenue management strategy that will
be reflected in the Annual Operating Budget and subject to review and approval
by Lessee, which shall not be unreasonably withheld, delayed or conditioned.
Lessee and Manager acknowledge and agree that the Initial Annual Budget and
Annual Operating Budgets are merely forecasts of operating revenues and expenses
for an ensuing year and may be revised, by Lessee, from time to time as business
and operating conditions shall demand and with due consideration of input from
Manager. However, Manager shall use its commercially reasonable efforts to
operate the Premises in accordance with the Annual Operating Budget. The failure
of the Hotel to perform in accordance with such Annual Operating Budget shall
not constitute an Event of Default by Manager of this Agreement. Manager shall
not enter into contracts in excess of the amounts approved in the Annual
Operating Budget except as otherwise provided in this Agreement.

10.3 Operation in the Absence of an Approved Annual Operating Budget. If the
Annual Operating Budget for any subsequent calendar year has not been approved
by Lessee by January 1 of that year, the Manager shall continue to operate under
the respective Annual Operating Budget or Initial Operating Budget, as the case
may be, for the previous year with such adjustments as may be necessary to
reflect (i) those expenses that vary in correlation with Gross Revenues and
occupancy and (ii) deletion of non-recurring expense items set forth on the
previous Annual Operating Budget and increased insurance costs, taxes, utility
costs, and debt service payments; however, no capital expenditures with respect
to the Hotel (other than repairs in the ordinary course or emergency repairs)
shall be made for that year until an Annual Operating Budget for such year is
approved, unless the Lessee specifically consents thereto in writing.

10.4 Budget Meetings. At each budget meeting and at any additional meetings
during a Fiscal Year reasonably called by Lessee or Manager, Manager shall
consult with and respond to questions of Lessee on matters of policy concerning
management, sales, room rates, wage scales, personnel, general overall operating
procedures, economics and operation and other matters affecting the operation of
the Hotel and Lessee shall have the right to provide input on matters affecting
the operation of the Hotel which will be followed to the extent reasonable in
Manager’s discretion so long as not in conflict with the terms of this
Agreement.

ARTICLE XI

FEES TO MANAGER

11.1 Management Fee. As consideration for the services to be rendered by Manager
pursuant to this Agreement as manager and operator of the Premises, Manager
shall be paid the following Base Management Fee and Incentive Management Fee (as
such terms are hereinafter defined (collectively called the “Management Fee”)
for the Hotel as follows:

(a) Base Management Fee. The base management fee (“Base Management Fee”) for the
Hotel shall be equal to a percentage of the Gross Revenues of the Hotel pursuant
to the following table, and shall be due monthly:

 

Management Fee for Hotel

 

January 1, 2015 through December 31, 2017

     2.65 % 

January 1, 2018 through December 31, 2019 and any renewal period following the
Initial Term

     2.50 % 

 

28



--------------------------------------------------------------------------------

(b) Incentive Management Fee. The incentive management fee (the “Incentive
Management Fee”), if any, will be due annually in arrears within 90 days of the
end of the Fiscal Year and will be equal to ten percent (10%) of the amount by
which the Gross Operating Profit of the Hotel, for a given year exceeds the
Budgeted Gross Operating Profit for such year. The Incentive Management Fee may
not exceed 0.25% of Gross Revenues of the Hotel included in the incentive fee
calculation. The calculation of the Incentive Management Fee will begin with the
first full Fiscal Year the Hotel is managed pursuant to this Agreement and will
include the results of the Fiscal Year in which sold, based upon Gross Operating
Profit compared with Budgeted Operating Profit through the date of closing of
the sale of the Hotel.

11.2 Accounting and Interim Payment.

(a) Manager shall submit to Lessee a monthly statement pursuant to Section 15.2,
an interim accounting to Lessee showing Gross Revenues, Deductions, Gross
Operating Profit and Net Operating Income before Debt Service.

(b) Calculations and payments of the Base Management Fee for the Hotel made with
respect to each Accounting Period shall be made on an interim basis using such
monthly statements, and shall be accounted for cumulatively for each Fiscal
Year. After the end of each Fiscal Year, Manager shall deliver to Lessee audited
financial statements pursuant to Section 15.3, which audited statements shall be
controlling over the interim accountings. Any adjustments in Management Fees
required by the audited statements shall be made promptly by the parties.

(c) The Incentive Management Fee for the Hotel shall be calculated and earned on
an annual basis for each Fiscal Year. If Lessee raises no objection for any
reason (excluding fraud) within one (1) year from receipt of annual accounting
statements as provided herein (or for fraud within any applicable statute of
limitations period, and if no statute of limitations period exists, then in no
event to exceed four (4) years from receipt of annual accounting statements as
provided herein), such accounting shall be deemed to have been accepted by
Lessee as true and correct, and Lessee shall have no further right to question
its accuracy. Manager will provide Lessee profit and loss statements for the
current period and year-to-date, including actual, budget and last year
comparisons, as required by Section 15.3.

 

29



--------------------------------------------------------------------------------

ARTICLE XII

INSURANCE

12.1 Insurance. Manager shall coordinate with Lessee, at all times during any
period of development, construction, renovation, furnishing and equipping of the
Premises, the procurement and maintenance in amount and scope as available for
the hotel lodging industry for hotels of similar type and in similar markets and
geographical locations as the Hotel, public liability and indemnity and property
insurance with minimum limits of liability as required by Lessee, the Landlord,
any Holder, or Franchisor, if applicable, and in accordance with the Annual
Operating Budget to protect Lessee, Landlord, Manager, any Holder, and any
Franchisor, if applicable, against loss or damage arising in connection with the
development, construction, renovation, furnishing and equipping of the Premises
(and pre-opening activities, if applicable), including, without limitation, the
following:

12.1.1 Extended Coverage, Boiler, Business Interruption and Liability Insurance.

(a) Building insurance on the “Special Form” (formerly “All Risk” form)
(including earthquake and flood in reasonable amounts as determined by Lessee)
in an amount not less than 100% of the then “Full Replacement Cost” thereof (as
defined below) or such other amount which is acceptable to Lessee, and personal
property insurance on the “Special Form” in the full amount of the replacement
cost thereof;

(b) Insurance for loss or damage (direct and indirect) from steam boilers,
pressure vessels or similar apparatus, now or hereafter installed in the Hotel,
in the minimum amount of $5,000,000 or in such greater amounts as are then
customary or as may be reasonably requested by Lessee from time to time;

(c) Loss of income insurance on the “Special Form”, in the amount of one year of
the sum of Base Rent plus Percentage Rent (as such terms are defined in and as
determined pursuant to the Lease) for the benefit of Landlord, and business
interruption insurance on the “Special Form” in the amount of one year of Gross
Operating Profit, for the benefit of Lessee. All loss of income insurance
proceeds shall be part of Gross Revenues;

(d) Commercial general liability insurance, with amounts not less than
$1,000,000 combined single limit for each occurrence and $2,000,000.00 for the
aggregate of all occurrences within each policy year, as well as excess
liability (umbrella) insurance with limit of at least $35,000,000 per
occurrence, covering each of the following: bodily injury, death, or property
damage liability per occurrence, personal and advertising injury, general
aggregate, products and completed operations, and “all risk legal liability”
(including liquor law or “dram shop” liability if liquor or alcoholic beverages
are served at the Hotel);

(e) Automobile insurance on vehicles operating in conjunction with the Hotel
with limits of liability of at least $1,000,000.00 combined, single limit
coverage; and

(f) Insurance covering such other hazards and in such amounts as may be
customary for comparable properties in the area of the Hotel and that is
available from

 

30



--------------------------------------------------------------------------------

insurance companies, insurance pools or other appropriate companies authorized
to do business in the states where the Hotel is located at rates which are
economically practicable in relation to the risks covered as may be reasonably
requested by Lessee and otherwise consistent with the costs allocated therefore
in the Annual Operating Budget.

12.1.2 Operational Insurance.

(a) Workers’ compensation and employer’s liability insurance as may be required
under Legal Requirements and as Manager and Lessee may deem reasonably prudent
covering all of Manager’s employees at the Premises;

(b) Crime insurance with limits and deductibles as may be reasonably requested
by Lessee, covering Manager’s employees

(c) Such other insurance in amounts as Landlord or Lessee in their reasonable
judgment deem advisable for their protection against claims, liabilities and
losses arising out of or connected with its performance under this Agreement,
and otherwise consistent with the costs allocated therefore in the Initial
Operating Budget or in the Annual Operating Budget.

12.2 Replacement Cost. The term “Full Replacement Cost” as used herein shall
mean the actual replacement cost of the Hotel requiring replacement from time to
time including an increased cost of construction endorsement, if available, and
the cost of debris removal. In the event either party to this Agreement believes
that full replacement cost (the then-replacement cost less such exclusions) has
increased or decreased at any time during the Term, it shall have the right to
have such full replacement cost re-determined.

12.3 Increase in Limits. If either party to this Agreement at any time deems the
limits of the personal injury or property damage under the comprehensive
commercial general liability insurance then carried to be either excessive or
insufficient, such parties shall endeavor in good faith to agree on the proper
and reasonable limits for such insurance to be carried and such insurance shall
thereafter be carried with the limits thus agreed on until further change
pursuant to the provisions of this Section.

12.4 [Intentionally Omitted.]

12.5 Costs and Expenses. The cost of maintaining insurance and costs related
thereto shall be the responsibility of Lessee. Insurance premiums and any costs
or expenses with respect to the insurance, including, without limitation,
agent’s and consultant’s costs used to place insurance or adjust claims, shall
be Deductions. Premiums on policies for more than one year shall be charged
pro-rata against Gross Revenues over the period of the policies and to the
extent, through blanket policies, such premiums cover other hotels managed by
Manager or owned by Lessee or any of its Affiliates, they shall be allocated
based on rooms, number of employees, values or other methods as determined to be
reasonable by Manager and Lessee. Any reserves, losses, costs, damages or
expenses which are uninsured, self-insured, or fall within deductible limits
shall be treated as a cost of insurance and shall be Deductions, subject to
Article XXV.

 

31



--------------------------------------------------------------------------------

12.6 Policies and Endorsements.

(a) Where permitted, all insurance provided for under this Article XII shall
name Lessee as insured, and Manager, any Holder, the Landlord, and, if required,
the Franchisor, as additional insureds. The party procuring such insurance shall
deliver to the other party certificates of insurance with respect to all
policies so procured, including existing, additional and renewal policies and,
in the event of insurance about to expire, shall deliver certificates of
insurance with respect to the renewal policies not less than ten (10) days prior
to the respective dates of expiration.

(b) All policies of insurance provided for under this Article XII shall, to the
extent obtainable, be with insurance companies licensed or authorized to do
business in the state in which the Premises are located, with a minimum rating
of A or better in the Best’s Insurance Guide and an S&P rating of at least A+V
(or such higher rating if so required by any Holder, Landlord or Franchisor),
and shall have attached thereto an endorsement that such policy shall not be
cancelled or materially changed without at least thirty (30) days’ prior written
notice to Lessee. All insurance policies obtained pursuant to this Article XII
shall contain a standard waiver of subrogation endorsement.

12.7 Termination. Upon Termination of this Agreement Lessee shall be obligated
to assume any obligation arising with respect pending or contingent claims,
including those which arise after Termination for causes arising during the Term
of this Agreement.

ARTICLE XIII

[INTENTIONALLY OMITTED]

ARTICLE XIV

BANK ACCOUNTS

14.1 Operating Account.

(a) All funds made available to Manager by Lessee for operation of the Premises
shall be deposited into a checking account or accounts to be established in the
name of Lessee or Manager as agent for Lessee (the “Operating Account”),
consistent with the requirements of any Cash Management Agreements, if any. The
Operating Account shall be interest bearing when possible. From time to time
both Manager and Lessee shall designate signatory parties on such account and
shall provide written notice of such designation or change in designation to the
other party, and the signatures of such persons shall be formally and expressly
recognized by the bank in which such account or accounts are maintained. The
bank or banks to be utilized shall be selected and approved by Lessee and
Manager. All monies received shall be deposited in, including, but not limited
to, Gross Revenues, and expenses paid, including, but not limited to,
Deductions, shall be paid from such bank checking account(s) except that Manager
shall have the right to maintain separate payroll and petty cash funds and to
make payments therefrom as

 

32



--------------------------------------------------------------------------------

the same are customary and utilized in the lodging business. Such funds shall
not be commingled with Manager’s funds or with the funds of any other owner of a
hotel or with the Funds of any other hotel leased to Lessee and managed by
Manager. Lessee shall have the right, as a Deduction to the respective Hotel, to
have access to, copy and audit said account or accounts or records thereof at
any time.

(b) Manager shall supply Lessee with Fidelity bonds or other insurance insuring
the fidelity of authorized signatories to the Operating Account and other
accounts established in the name of Lessee or Manager as agent for Lessee.

14.2 [Intentionally Omitted.]

14.3 Delivery of Operating Account Upon Termination. Upon expiration or
termination of this Agreement and the payment to Manager of all amounts due
Manager as provided in Section 2.2 of this Agreement, all remaining amounts in
the referenced accounts shall be transferred forthwith to Lessee, or made freely
available to Lessee.

14.4 Advance of Funds. Manager shall not be required to advance funds, and
Manager shall not be obligated to incur any liability or obligation for Lessee’s
account, without assurance that necessary funds for the discharge thereof will
be provided by Lessee.

14.5 [Intentionally Omitted.]

ARTICLE XV

ACCOUNTING SYSTEM

15.1 Books and Records. Manager shall maintain an adequate and separate
accounting system in connection with its management and operation of the
Premises. The books and records shall be kept in accordance with GAAP and in the
format specified in the Uniform System of Accounts and shall be maintained at
all times either on the Premises, at the principal office of Manager, or in
storage, for at least three (3) years after the Fiscal Year to which the books
and records relate. Lessee, the Affiliates of Lessee, the Landlord (to the
extent permitted under the Lease), any Holder (to the extent permitted under the
Hotel Mortgage), any Franchisor (to the extent permitted under any applicable
Franchise Agreement), or their respective employees or duly authorized agents,
shall have the right and privilege of examining, copying, reproducing and
inspecting the books and records at any and all times; provided, however, that
such books and records shall not include (i) employee records which must remain
confidential pursuant to either Legal Requirements or confidentiality
agreements, or (ii) any Manager Intellectual Property. These rights shall be in
addition to those specified in Section 6.4, or elsewhere in this Agreement. Upon
termination of this Agreement, all such books and records shall be turned over
to Lessee so as to insure the orderly continuance of the operation of the Hotel;
provided however, that all such books and records thereafter shall be available
to Manager at the Hotel at all reasonable times for inspection, audit,
examination and copying for a period of three (3) years.

 

33



--------------------------------------------------------------------------------

15.2 Monthly Financial Statements. Within twenty (20) days following each
Accounting Period, Manager shall furnish Lessee with respect to the Hotel an
accrual basis balance sheet in the form as provided in Exhibit D, which format
the Lessee may modify from time to time, together with a reasonably detailed
accrual basis profit and loss statement for the calendar month next preceding
and with a cumulative calendar year accrual basis profit and loss statement to
date, including a comparison to the Annual Operating Budget and the Capital
Improvements Budget and a statement of cash flows for each monthly and
cumulative period for which a profit and loss statement is prepared. Further,
Manager shall provide a statement of bank account balances, an allocation to
reserve accounts, a sources and uses statement, a narrative discussing any of
the aforementioned reports and material variances from the Annual Operating
Budget and the Capital Improvements Budget at such times and in such format as
specified in Exhibit D hereto, together with such other reports and financial
statements as Lessee may reasonably request and as are customarily provided by
managers of similar hotel properties in the area of the Hotel without Manager
receiving additional fees to provide same.

15.3 Annual Financial Statements. Within twenty (20) days after the end of each
Fiscal Year, Manager shall furnish to Lessee year-end financial statements for
the Hotel (including a balance sheet, income statement and statement of sources
and uses of funds) which statements shall be unaudited and shall be prepared in
accordance with GAAP and the Uniform System of Accounts. Lessee will engage an
independent certified public accounting firm selected by Landlord to provide
audited annual financial statements and shall cause such audited financial
statements to be prepared and delivered within seventy-five (75) days of the end
of each fiscal year. Manager shall make available such books and records as
requested. Manager shall cooperate in all respects with such accountant in the
preparation of such statements, including the delivery of any financial
information generated by Manager pursuant to the terms of this Agreement and the
execution of a representation letter as reasonably requested by such auditor to
prepare such audited financial statements.

15.4 Internal Controls. Manager shall maintain a system of internal accounting
controls that is sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with Manager’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with Manager’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences (the “Controls”). Manager shall implement and
maintain such internal control structures or procedures as reasonably requested
from time to time by Lessee to facilitate Lessee’s preparation of periodic
financial reports. In the event that Lessee reasonably requests that Manager
implement or change an internal control structure or procedure, Manager will
have ninety (90) days to implement the control structure or procedure after
Manager’s receipt of such request from Lessee (so long as the cost to implement
is reasonable). Manager shall promptly report to Lessee any significant
deficiency or material weakness in the Controls of which Manager becomes aware.
In the event Manager fails to adopt and maintain Controls (including any
Controls requested by Lessee) and, as a consequence, transactions are not
recorded, assets are not accounted for properly or expenditures are incurred
without requisite approvals, Manager shall be liable to Lessee for the full
amount of any lost

 

34



--------------------------------------------------------------------------------

revenues or unapproved costs incurred; provided, however that if the failure of
Manager to adopt and maintain Controls does not constitute negligence, gross
negligence or willful misconduct, the Manager’s liability under this
Section 15.4 shall be limited to the lesser of (i) the Management Fees received
by Manager for the twelve month period preceding the date such unrecorded
transaction, improperly accounted asset or unapproved transaction became known
to Lessee or (ii) the Management Fees received by Manager from the Effective
Date to the date such unrecorded transaction, improperly accounted for asset or
unapproved expenditure became known to Lessee.

15.5 Certification. Manager shall cause its chief executive officer and such
other officers or employees as may be requested from time to time by Lessee to
certify to Lessee any one or more of the following: (i) the accuracy of any
financial data or reports provided by Manager to Lessee; (ii) the compliance by
Manager with the Controls including, without limitation, any internal control
procedures requested by Lessee; (iii) that Manager has implemented internal
control procedures requested by Lessee and that there are no material
deficiencies in such controls or, if such deficiencies exist, identify the
deficiencies, and (iv) such other matters as may be reasonably requested by
Lessee.

15.6 Control Rules. Without limiting the generality of the foregoing, Manager
will provide, or cause its auditor to provide, Lessee and its internal and
external auditors with all descriptions of Controls, tests of Controls, audit
reports and any other information that Lessee or its auditor deem appropriate or
necessary to enable Lessee and its auditor to fulfill their legal obligations
under the Securities Act of 1933; the Securities Exchange Act of 1934; the
Sarbanes Oxley Act of 2002; related rules and regulations of the Securities and
Exchange Commission, including Regulation S-X; the rules, regulations and
listing standards of the NASDAQ Stock Exchange; the rules, regulations and
standards of the Public Company Accounting Oversight Board; and any other
financial control or disclosure requirement imposed by law on public companies,
as such legal requirements may be amended or modified from time to time (the
“Control Rules”).

(a) Manager will assist Lessee to comply with the Control Rules by, without
limitation, (i) documenting Controls; (ii) documenting regular internal
assessments to test whether Controls are operating effectively;
(iii) cooperating with Lessee and its auditors in connection with testing the
effectiveness of such Controls; (iv) advising Lessee in advance of any
significant proposed change in such Controls and procedures; (v) issuing such
interim or annual certifications as Lessee may reasonable request pursuant to
Section 15.5; (vi) implementing the additional or alternative Controls that
Lessee from time to time requires; and (vii) correcting any material weakness or
significant deficiency as defined by the Control Rules or any other deficiency
that would prevent Lessee from complying with the Control Rules.

(b) Lessee and its auditor will further be entitled to conduct audits and tests
of Controls at the hotels and Manager’s offices in order to obtain any
additional evidence of effective internal control that Lessee or its auditor
deem appropriate or necessary. Manager will grant reasonable access by Lessee
and its auditor to employees, facilities, data, records, systems, controls,
processes and procedures in connection with any such audit.

 

35



--------------------------------------------------------------------------------

15.7 Future Reporting Periods. In the event SOHO is required to file quarterly
and annual financial statements on an accelerated basis relative to the
applicable requirements as of the Commencement Date, the periods in which
financial statements must be provided by Manager shall be shortened as necessary
to permit SOHO to comply with its financial reporting requirements.

ARTICLE XVI

DISTRIBUTIONS TO LESSEE

16.1 Payment of Base Management Fee. On the tenth (10th) day of each month
during the term of this Agreement, Manager shall be paid out of the Operating
Account, the Base Management Fee for the preceding Accounting Period, as
determined from the books and records referred to in Article XV.

16.2 Payment of Incentive Management Fee. On the ninetieth (90) day after the
end of each Fiscal Year during the term of this Agreement, Manager shall be paid
out of the Operating Account the Incentive Management Fee for the preceding
Fiscal Year, if any, as determined from the books and records referred to in
Article XV.

16.3 Distributions to Lessee. Subject to retention of Reasonable Working Capital
(including any amounts as required by the Capital Improvement Budget) and
retention of such reserves as may be required under any Hotel Mortgage and/or
Ground Lease, as applicable, Manager shall deliver to Lessee from the Operating
Account, any Excess Working Capital for the preceding Accounting Period on the
25th day of the following month, and such amounts of Lessee’s money in the
possession or under the control of Manager as Lessee shall from time to time
request. “Excess Working Capital” shall mean any Working Capital remaining after
payment of Deductions, Management Fees, allocations for reserves and retention
of Reasonable Working Capital.

ARTICLE XVII

RELATIONSHIP AND AUTHORITY

Lessee and Manager shall not be construed as partners, joint venturers or as
members of a joint enterprise and neither shall have the power to bind or
obligate the other except as set forth in this Agreement. Manager shall be an
agent only and shall have no right, title or interest in the real and personal
property of Lessee or the Property. This Agreement, either alone or in
conjunction with any other documents, shall not be deemed to constitute a lease
of any portion of the Premises. Nothing contained herein shall prohibit or
restrict Manager or any affiliate of Manager from operating, owning, managing,
leasing or constructing any hotel of any nature or description which may in any
manner compete with that of the Premises, except as provided in Section 24.4
hereof. Except as otherwise expressly provided in this Agreement, (a) all debts
and liabilities to third persons incurred by Manager in the course of its
operation and management of the Hotel in accordance with the provisions of this
Agreement shall be the debts and liabilities of Lessee only, and (b) Manager
shall not be liable for any such obligations by reason of its management,
supervision, direction and operation of the Hotel as agent for Lessee. Manager
may so inform third parties with whom it deals on behalf of Lessee and may take
any other reasonable steps to carry out the intent of this paragraph.

 

36



--------------------------------------------------------------------------------

ARTICLE XVIII

DAMAGE, CONDEMNATION AND FORCE MAJEURE

18.1 Damage and Repair. If, during the Term hereof, the Hotel is destroyed by
fire, casualty, or other cause or in the event the underlying Lease relating to
such damaged Hotel is terminated pursuant to the provisions of such Lease (but
only if neither Lessee, Company or any Affiliate of either of them is no longer
the owner of the Hotel), or a Holder seeks to cause the Lease to be terminated
or takes any action that would preclude the renovation and repair of the Hotel,
either Manager or Lessee may terminate this Agreement with respect to the Hotel
upon sixty (60) days Notice from the date of such damage or destruction, in
which case this Agreement shall then terminate with respect to the Hotel sixty
(60) days from the date of such notice and neither party shall have any further
rights, obligations, liabilities or remedies one to the other hereunder with
respect to the Hotel, except as otherwise provided in Article II; provided,
however, that Lessee shall not be required to pay Manager a Termination Fee.

18.2 Condemnation.

(a) In the event all or substantially all of the Hotel shall be taken in any
eminent domain, condemnation, compulsory acquisition, or similar proceeding by
any competent authority for any public or quasi-public use or purpose, this
Agreement shall terminate with respect to the Hotel, subject to the requirements
of the applicable underlying Lease. However, in any event of such termination,
Lessee shall give Manager at least fifteen (15) days prior Notice of such
termination. In the event of such termination, neither party shall have any
further rights, remedies, obligations or liabilities one to the other hereunder
with respect to the Hotel except as otherwise provided in Article II above;
provided, however, that in the event of such a termination, Lessee shall not be
required to pay Manager a Termination Fee and Manager shall have no rights in
respect of, and shall refrain from making any claim to proceeds from such
condemnation.

(b) If a portion of the Premises shall be taken by the events described in
Section 18.2(a) or the entire Premises are temporarily affected, the result of
either of which is not to make it, in the reasonable business judgment of
Lessee, unreasonable to continue to operate the Hotel, subject to the
requirements of the applicable underlying Lease, this Agreement shall not
terminate with respect to the Hotel.

18.3 Force Majeure. If an event of Force Majeure directly involves the Hotel and
renders the Hotel completely inoperable, then either Manager or Lessee shall be
entitled to terminate this Agreement with respect to the Hotel by written Notice
within sixty (60) days from the date of such Force Majeure, and this Agreement
shall then terminate with respect to the Hotel sixty (60) days from such notice,
in which event neither Lessee nor Manager shall have any further rights,
remedies, obligations or liabilities, one to the other, hereunder, with respect
to the Premises except as otherwise provided in Article II; provided, however,
that in the event of such a termination Lessee shall not be required to pay
Manager a Termination Fee.

 

37



--------------------------------------------------------------------------------

18.4 Partial Casualty. In the event the operations of the Hotel are
substantially impaired, a substantial number of guest rooms are damaged or the
entire Premises is temporarily and not permanently affected, as a result of a
fire, casualty or event of Force Majeure, but the Hotel is not destroyed or
rendered completely inoperable and the expected time to effect repairs to the
Hotel to place the Hotel back in service on a basis comparable to the size and
functionality immediately prior to such fire, casualty or event of Force Majeure
(the “Repair Period”) is in excess of 12 months (as reasonably determined by
Lessee) either Lessee or Manager may terminate this Agreement within sixty
(60) days of such fire, casualty or event of Force Majeure, in which event
neither Lessee nor Manager shall have any further rights, remedies, obligations
or liabilities one to the other, hereunder, with respect to the Premises except
as otherwise provided in Article II; provided, however, that in the event
Manager gives notice of such a termination, Lessee shall not be required to pay
Manager a Termination Fee and in the event Lessee gives such notice a
Termination Fee will be payable by Lessee. If neither Manager nor Lessee
terminates this Agreement pursuant to the immediately preceding sentence, Lessee
shall cause Landlord to effect repairs to the Hotel as reasonably necessary to
put the Hotel back in service on a basis comparable to the size and
functionality of the Hotel immediately prior to the fire, casualty, or event of
Force Majeure. In the event Lessee fails to proceed promptly with restoring the
Hotel, Manager shall be entitled to terminate this Agreement with sixty
(60) days prior written notice and no Termination Fee shall be payable by
Lessee. Neither Manager nor Lessee shall be entitled to terminate this Agreement
as a result of a partial casualty which requires the Hotel to cease operations
for 12 months or less. During a Repair Period in which Manager continues to
manage the Hotel, the Manager shall operate the Hotel in accordance with a
revised Annual Operating Budget which shall reflect a reduction in staff levels
as determined by Lessee.

ARTICLE XIX

DEFAULT AND TERMINATION

19.1 Events of Default. The following shall constitute events of default (each
an “Event of Default”):

(a) The filing of a voluntary petition in bankruptcy or insolvency or a petition
for reorganization under any bankruptcy law by Lessee or Manager;

(b) The consent to any involuntary petition in bankruptcy or the failure to
vacate, within ninety (90) days from the date of entry thereof, any order
approving an involuntary petition by Lessee or Manager;

(c) The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Lessee or Manager
as bankrupt or insolvent, or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
such party’s assets, and such order, judgment or decree continues unstayed and
in effect for any period of ninety (90) days or more;

(d) The appointment of a receiver for all or any substantial portion of the
property of Lessee or Manager;

 

38



--------------------------------------------------------------------------------

(e) The failure of Lessee or Manager to make any payment required to be made in
accordance with the terms of this Agreement within ten (10) days after receipt
of Notice, specifying said default with reasonable specificity, when such
payment is due and payable; or

(f) The failure of Lessee or Manager to perform, keep or fulfill any of the
other covenants, undertakings, obligations or conditions set forth in this
Agreement, and the continuance of such default for a period of thirty (30) days
after written notice of said failure; provided, however, if such default cannot
be cured within such thirty (30) day period and Lessee or Manager, as the case
may be, commences to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended so long as it shall require Lessee or Manager,
as the case may be, in the exercise of due diligence to cure such default, it
being agreed that no such extension (including the original 30 day cure period)
shall be for a period in excess of ninety (90) days.

(g) The occurrence of a default under the applicable Lease or ground lease which
results in termination thereof other than a termination of the Lease by the
Landlord or Lessee that is not associated with a sale or transfer of the Hotel
to an entity that is not an Affiliate of SOHO.

(h) Manager ceases to or does not qualify as an Eligible Independent Contractor.

(i) Receipt by Lessee of a notice from Franchisor of termination of a Franchise
Agreement caused by Manager, and the failure to cure the relevant default prior
to the expiration of any cure period before termination becomes effective.

(j) Manager’s breach of its obligations under Section 3(a) or (b) of the Master
Agreement and its failure to cure within the applicable cure period.

19.2 Consequence of Default. Upon the occurrence of any Event of Default, the
non-defaulting party may give the defaulting party Notice of intention to
terminate this Agreement (after the expiration of any applicable grace or cure
period provided in Section 19.1), and upon the expiration of thirty (30) days
from the date of such notice, this Agreement shall terminate, whereupon the
non-defaulting party shall be entitled to pursue all of its rights and remedies,
at law or in equity, under this Agreement (including, without limitation, any
indemnity obligations which shall survive termination of this Agreement) and any
other rights and remedies available under Legal Requirements except as otherwise
expressly limited by the terms of Article II and excluding punitive and
consequential damages.

 

39



--------------------------------------------------------------------------------

ARTICLE XX

WAIVER AND INVALIDITY

20.1 Waiver. The failure of either party to insist upon a strict performance of
any of the terms or provisions of this Agreement or to exercise any option,
right or remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party.

20.2 Partial Invalidity. In the event that any portion of this Agreement shall
be declared invalid by order, decree or judgment of a court, this Agreement
shall be construed as if such portion had not been inserted herein except when
such construction would operate as an undue hardship on Manager or Lessee or
constitute a substantial deviation from the general intent and purpose of said
parties as reflected in this Agreement, in which event it shall be terminated.

ARTICLE XXI

ASSIGNMENT

Subject to the requirements of any Hotel Mortgage, Franchise Agreement, Ground
Lease or the Lease, neither party shall assign or transfer (by operation of law
or otherwise) or permit the assignment or transfer of this Agreement without the
prior written consent of the other (which may be withheld in its sole
discretion) and any such prohibited assignment or transfer shall be null and
void; provided, however, that Lessee shall have the right, without such consent,
to assign or transfer its interest in this Agreement for purposes of any
financing or as permitted by the Franchise Agreement.

ARTICLE XXII

NOTICES

All notices, demands, elections, or other communications that any party this
Agreement may desire or be required to be given hereunder shall be in writing
and shall be given by hand, by depositing the same in the United States mail,
first class, postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth below, or at such address as may be designated by the
addressee upon written notice to the other party, (herein called “NOTICE”).

 

To Lessee:   

MHI Hospitality TRS, LLC

401 West Francis Street

Williamsburg, Virginia 23188

Attn: Andrew M. Sims

Fax: (757) 564-8801

 

40



--------------------------------------------------------------------------------

With a copy to:    Thomas J. Egan, Jr.    Baker & McKenzie LLP    815
Connecticut Avenue, NW    Washington, D.C. 20006    Fax: (202) 416-6955 To
Manager:   

MHI Hotels Services, LLC

6411 Ivy Lane – Suite 510

Greenbelt, Maryland 20770

Attn: Kim E. Sims

Fax: (301) 474-0807

With a copy to:    The Law Offices of David J. Weymer    11613 Quarterfield
Drive    Ellicott City, Maryland 21042    Fax: (410) 531-8929 To the Landlord:
  

401 West Francis Street

Williamsburg, Virginia 231858

Fax: (757) 564-8801

With a copy to:    Thomas J. Egan, Jr.    Baker & McKenzie LLP    815
Connecticut Avenue, NW    Washington, D.C. 20006    Fax: (202) 416-6955

All notices given pursuant to this Article XXII shall be deemed to have been
given (i) if delivered by hand on the date of delivery or on the date that
delivery was refused by the addressee, or (ii) if delivered by certified mail or
by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee).

 

41



--------------------------------------------------------------------------------

ARTICLE XXIII

SUBORDINATION

23.1 Subordination. This Agreement shall be subject and subordinate to any Hotel
Mortgage and Lease, and Manager agrees to enter into a Non-Disturbance
Agreement. Notwithstanding the foregoing, Manager shall in no event be obligated
to perform its duties hereunder without payment and/or reasonable assurance of
payment of such fees, reimbursements or indemnification payments.

ARTICLE XXIV

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

24.1 Computer Software and Equipment. All “Software” (meaning all computer
software and accompanying documentation, other than software which is
commercially available, which are licensed by Manager in connection with the
property management system, any reservation system and all future electronic
systems developed by Manager for use in the Hotel) is and shall remain the
exclusive property of Manager or any one of its Manager Affiliate Entities (or
the licensor of such Software, as the case may be), and Lessee shall have no
right to use, or to copy, any Software; provided, however, that any Software
included in building systems and owned by Landlord or purchased by Manager on
behalf of Lessee relating to operations shall not be Manager’s intellectual
property. Only intellectual property listed on Exhibit 24.1 or specifically
identified by Lessee and agreed to by Landlord shall be the intellectual
property of Manager. Upon Termination, Manager shall have the right to remove
from the Hotel, without compensation to Lessee, all Software, and any computer
equipment owned by Manager which is utilized as part of a centralized property
management system or is otherwise considered proprietary by Manager, excepting
any software which is owned by the applicable Franchisor; provided that Manager
shall cooperate with Lessee in the transition of the centralized management
system to the new manager, including in the change of any Software and computer
equipment. If any of such computer equipment is owned by Lessee, Manager shall
reimburse Lessee for previous expenditures made by Lessee for the purchase of
such equipment, subject to a reasonable allowance for depreciation.

24.2 Intellectual Property. (a) All written Software and manuals, brochures
issued by Manager to its employees at the Hotel regarding proprietary procedures
and techniques to be used in operating the Hotel (“Manager Intellectual
Property”) shall at all times be proprietary to Manager or its Affiliates, and
shall be the exclusive property of Manager or its Affiliates. Upon Termination,
all Manager Intellectual Property shall be removed from the Hotel by Manager,
without compensation to Lessee. Lessee shall not be charged in any manner,
direct or indirect, for the acquisition of such Intellectual Property.

(b) All written documentation trade names, trade marks and service marks of SOHO
and any and all distinctive elements adopted from time to time by SOHO as part
of the Brand Standards (the “SOHO Intellectual Property”) shall at all times be
proprietary to SOHO or its Affiliates and shall be the exclusive property of
SOHO or its Affiliates. Following Termination, Manager shall not remove, copy or
utilize any SOHO Intellectual Property which shall remain the property of SOHO
or its Affiliates.

 

42



--------------------------------------------------------------------------------

24.3 Books and Records. All Books and Records maintained with respect to the
Hotel, including guest records but excluding employee records, shall be the sole
property of Lessee but may be used by Manager during the Term in connection with
its management and operation of the Hotel.

24.4 Exclusivity. After the Effective Date, Manager agrees not to enter into any
management, consulting or advisory services relating to the management or
operation of another hotel within a five mile radius of the Premises (the
“Restricted Area”) without the prior written consent of the Lessee which consent
may be withheld or conditioned in the sole discretion of Lessee.

ARTICLE XXV

INDEMNIFICATION

25.1 Manager Indemnity. Manager shall indemnify and hold Lessee and Landlord
(and Lessee’s agents, shareholders, officers, directors, and employees) harmless
from and against all liabilities, losses, claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses) which
are not covered by insurance proceeds that may be incurred by or asserted
against any such party and that arise from (a) the fraud, willful misconduct or
gross negligence of Manager; provided, however, that the act or omission of any
employee of Manager who is not an Executive Employee (but including any employee
of Manager with access to or signatory authority over funds of Lessee held by
Manager), which act or omission is willful or constitutes fraud or gross
negligence on the part of such employee, shall not constitute fraud, gross
negligence or willful misconduct on the part of Manager unless Manager’s home
office or regional staff, or an Executive Employee, acted with gross negligence
in employing, training, supervising or continuing the employment of such
employee; (b) the infringement by any of Manager’s intellectual property rights
(including trademarks, software, etc.) of the intellectual property rights of
any third party; (c) any Excluded Employee Claims; or (d) knowing or reckless
placing, discharge, leakage, use or storage, of hazardous materials on the
Premises or in the Hotel by Manager during the Term of this Agreement as set
forth in Section 28.10(c). Lessee shall promptly provide Manager with written
notice of any claim or suit brought against it by a third party which might
result in such indemnification. Lessee shall carry general liability insurance.

25.2 Lessee Indemnity. Except with respect to matters for which Manager is
obligated to provide indemnification pursuant to Section 25.1, Lessee shall
indemnify and hold Manager (and Manager’s agents, principals, partners, members,
officers, directors, and employees) harmless from and against all liabilities,
losses, claims, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees and expenses) which are not covered by insurance
proceeds and that may be incurred by or asserted against such party and that
arise from or in connection with (a) the performance of Manager’s services under
and in accordance with this Agreement; (b) the condition or use of the Hotel, to
the fullest extent permitted by law, including without limitation, any injury to
person(s) or damage to property or business by reason of any cause whatsoever in
or about the Hotel; (c) any Employee Related Termination Costs, including any
liability to which Manager is subjected pursuant to the WARN Act in connection
with the termination of this Agreement provided Manager provides any notices
required by the WARN

 

43



--------------------------------------------------------------------------------

Act in connection with any termination of this Agreement, (d) the Employee Costs
and Expenses as set forth in Article IX herein above; or (e) any Employee
Claims, but excluding any Excluded Employee Claims. Manager shall promptly
provide Lessee with written Notice of any claim or suit brought against it by a
third party which might result in such indemnification.

25.3 Indemnification Procedure. Any party obligated to indemnify the other party
under this Agreement (the “Indemnifying Party”) shall have the right, by Notice
to the other party, to assume the defense of any claim with respect to which the
other party is entitled to indemnification hereunder. If the Indemnifying Party
gives such notice, (i) such defense shall be conducted by counsel selected by
the Indemnifying Party and approved by the other party, such approval not to be
unreasonably withheld or delayed (provided, however, that the other party’s
approval shall not be required with respect to counsel designated by the
Indemnifying Party’s insurer); (ii) so long as the Indemnifying Party is
conducting such defense with reasonable diligence, the Indemnifying Party shall
have the right to control said defense and shall not be required to pay the fees
or disbursements of any counsel engaged by the other party for services rendered
after the Indemnifying Party has given the Notice provided for above to the
other party, except if there is a conflict of interest between the parties with
respect to such claim or defense; and (iii) the Indemnifying Party shall have
the right, without the consent of the other party, to settle such claim, but
only provided that such settlement involves only the payment of money and
without the admission of any wrongdoing, the Indemnifying Party pays all amounts
due in connection with or by reason of such settlement and, as part thereof, the
other party is unconditionally released from all liability in respect of such
claim. The other party shall have the right to participate in the defense of
such claim being defended by the Indemnifying Party at the expense of the other
party (other than in the event of a conflict of interest between-the parties
with respect to such claim or defense), but the Indemnifying Party shall have
the right to control such defense (other than in the event of a conflict of
interest between the parties with respect to such claim or defense). In no event
shall (i) the other party settle any claim without the consent of the
Indemnifying Party so long as the Indemnifying Party is conducting the defense
thereof in accordance with this Agreement; or (ii) if a claim is covered by the
Indemnifying Party’s liability insurance, take or omit to take any action which
would cause the insurer not to defend such claim or to disclaim liability in
respect thereof.

25.4 Survival. The provisions of this Article shall survive the termination of
this Agreement with respect to acts, omissions and occurrences arising during
the Term.

ARTICLE XXVI

[INTENTIONALLY OMITTED]

ARTICLE XXVII

GOVERNING LAW AND VENUE

This Agreement and its interpretation, validity and performance shall be
governed by the laws of the Commonwealth of Virginia without regard to its
conflicts of laws principles. In the event any court of law of appropriate
judicial authority shall hold or declare that the law of another jurisdiction is
applicable, this agreement shall remain enforceable under the laws of the
appropriate jurisdiction. The parties hereto agree that venue for any action in
connection

 

44



--------------------------------------------------------------------------------

herewith shall be proper in James City County, Virginia. Each party hereto
consents to the jurisdiction of any local, state or federal court situated in
such location and waives any objection which it may have pertaining to improper
venue or forum non-conveniens to the conduct of any proceeding in any such
court.

ARTICLE XXVIII

MISCELLANEOUS

28.1 Rights to make Agreement. Each party warrants, with respect to itself, that
neither the execution of this Agreement nor the finalization of the transactions
contemplated hereby shall violate any provision of law or judgment, writ,
injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been given or taken. Each party covenants that it has and will continue to have
throughout the term of this Agreement and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.

28.2 [Intentionally Omitted.]

28.3 [Intentionally Omitted.]

28.4 Headings. Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

28.5 Attorneys’ Fees and Costs. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

28.6 Entire Agreement. This Agreement, together with other writings signed by
the parties expressly stated to be supplementary hereto and together with any
instruments to be executed and delivered pursuant to this Agreement, constitutes
the entire agreement between the parties and supersedes all prior understandings
and writings.

28.7 Consents. Whenever the consent or approval of Lessee is required under the
terms of this Agreement, unless otherwise stated to the contrary, such consent
or approval may be granted or withheld by Lessee in its reasonable discretion.

28.8 Eligible Independent Contractor. During the Term of this Agreement, Manager
shall at all times qualify as an “eligible independent contractor” as defined in
Section 856(d)(9) of the Code (as such section may be amended or modified from
time to time during the Term hereof or any successor Code Section) (“Eligible
Independent Contractor”). To that end, during the Term of this Agreement,
Manager agrees that:

(a) Manager shall not permit wagering activities to be conducted at or in
connection with the Hotel by any person who is engaged in the business of
accepting wagers and who is legally authorized to engage in such business at or
in connection with the Hotel;

 

45



--------------------------------------------------------------------------------

(b) Manager shall not own, directly or indirectly (within the meaning of
Section 856(d)(5) of the Code), more than thirty-five percent (35%) of the
outstanding stock of SOHO;

(c) no more than thirty-five percent (35%) of Manager’s membership interests (in
its assets or net profits) shall be owned (within the meaning of
Section 856(d)(5) of the Code), directly or indirectly, by one or more persons
owning thirty-five percent (35%) (within the meaning of Section 856(d)(5) of the
Code) or more of the outstanding stock of SOHO;

(d) Manager (or a person who is a “related person” within the meaning of
Section 856(d)(9)(F) of the Code (a “Related Person”) with respect to Manager)
shall be actively engaged in the trade or business of operating “qualified
lodging facilities” within the meaning of Section 856(d)(9)(D) of the Code
(defined below) for one or more persons who are not Related Persons with respect
to MHI or Lessee (“Unrelated Persons”). For purposes of determining whether the
requirement of this paragraph (e) has been met, Manager shall be treated as
being “actively engaged” in such a trade or business if Manager (i) derives at
least 10% of both its profits and revenue from operating “qualified lodging
facilities” within the meaning of Section 856(d)(9)(D) of the Code for Unrelated
Persons or (ii) complies with any regulations or other administrative guidance
under Section 856(d)(9) of the Code that provide a “safe harbor” rule with
respect to the hotel management business with Unrelated Persons that is
necessary to qualify as an “eligible independent contractor” within the meaning
of such Code section.

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “Lodging Facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is fully authorized to engage in such
business at or in connection with such facility. A “Lodging Facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as part of, or associated with, the lodging facility so long
as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to SOHO.

28.9 Subleasing. During the Term of this Agreement, Manager shall not sublet the
Hotel or enter into any similar arrangement on any basis such that the rental or
other amounts to be paid by the sublessee thereunder would be based, in whole or
in part, on either (i) the net income or profits derived by the business
activities of the sublessee, or (ii) any other formula such that any portion of
the rent would fail to qualify as “rents from real property” within the meaning
of Section 856(d) of the Code, or any similar or successor provision thereto.

28.10 Environmental Matters.

(a) For purposes of this Section 28.10, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,”

 

46



--------------------------------------------------------------------------------

“hazardous waste,” “hazardous substance,” “regulated substance,” “petroleum,”
“pollutant,” “contaminant,” or “asbestos,” as such terms are defined in any
applicable environmental law, in such concentration(s) or amount(s) as may
impose clean-up, removal, monitoring or other responsibility under any
applicable environmental law, or which may present a significant risk of harm to
guests, invitees or employees of the Hotel.

(b) Regardless of whether or not a given hazardous material is permitted on the
Premises under applicable environmental law, Manager shall only bring on the
Premises such hazardous materials as are needed in the normal course of business
of the Hotel.

(c) In the event of the discovery of hazardous materials (as such term may be
defined in any applicable environmental law) on the Premises or in the Hotel
during the Term of this Agreement, Manager shall promptly notify Lessee of such
discovery and Lessee shall promptly remove, if required by applicable
environmental law, such hazardous materials, together with all contaminated soil
and containers, and shall otherwise remedy the problem in accordance with all
environmental laws (except to the extent knowingly or recklessly caused by
Manager during the Term of this Agreement, whereupon the responsibility to
promptly remove and/or remedy the environmental problem shall be that of Manager
and at Manager’s sole cost and expense). All costs and expenses of the
compliance with all environmental laws shall be paid by Lessee from its own
funds (except to the extent knowingly or recklessly caused by Manager during the
Term of this Agreement as set forth herein above).

28.11 Equity and Debt Offerings. Lessee or Manager (as an “Issuing Party”) may
make reference to the other party (the “Non-Issuing Party”) or any of its
Affiliates in any prospectus, private placement memorandum, offering circular or
offering documentation related thereto (collectively, referred to as the
“Prospectus”), issued by the issuing party. In no event will the non-issuing
party be deemed a sponsor of the offering described in any such Prospectus, nor
will it have any responsibility for the Prospectus. The issuing party shall be
entitled to include in the Prospectus an accurate summary of this Agreement but
shall not include any proprietary mark of the non-issuing party without prior
written consent of the non-issuing party. The issuing party shall indemnify,
defend and hold the non-issuing party and its Affiliates (and their respective
directors, officers, shareholders, employees and agents) harmless from and
against all loss, costs, liability and damage (including attorneys’ fees and
expenses, and the cost of litigation), arising out of any Prospectus or the
offering described therein, except for any such losses, costs, liability and
damage arising from material misstatements or omissions in a Prospectus based on
information provided in writing by the non-issuing party expressly for inclusion
in the Prospectus.

 

47



--------------------------------------------------------------------------------

28.12 Estoppel Certificates. Lessee and Manager will, at any time and from time
to time within fifteen (15) days of the request of the other party or a Holder,
or a Franchisor (if so permitted under the applicable Franchise Agreement), or a
Landlord (if so permitted under the applicable Lease), execute, acknowledge, and
deliver to the other party and such Holder, Franchisor or Landlord, as
applicable, a certificate certifying:

(a) That the Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating such modifications); and

(b) Whether there are any existing Event(s) of Default or events which, with the
passage of time, would become an Event of Default, by the other party to the
knowledge of the party making such certification, and specifying the nature of
such Event(s) of Default or defaults or events which, with the passage of time,
would become an Event of Default, if any.

Any such certificates may be relied upon by any party to whom the certificate is
directed.

28.13 Confidentiality. Manager shall keep confidential all non-public
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information or use any such
information except in furtherance of its duties under this Agreement or as may
be required by applicable Legal Requirements or court order, or as may be
required under any Franchise Agreement, Hotel Mortgage, Lease or Ground Lease.

28.14 Modification. Any amendment, supplement or modification of this Agreement
must be in writing signed by both parties hereto.

28.15 Counterparts. This Agreement may be executed in multiple counterparts,
each of which is an original and all of which collectively constitute one
instrument.

[Signatures follow on next page]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the Effective Date.

 

  LESSEE:  

MHI Hospitality TRS, LLC

a Delaware limited liability company

  By:  

 

  Name:  

 

  Title:  

 

MANAGER:      

MHI Hotels Services LLC

a Virginia limited liability company

  By:  

 

 

Kim E. Sims

President

LANDLORD:       By:  

 

  Name:  

 

  Title:  

 

 

49



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit A    Hotel Information Exhibit B    Commencement Date Exhibit C   
Franchise Agreement (if applicable) Exhibit D    Reporting Package Exhibit E   
Premises Leases

 

50



--------------------------------------------------------------------------------

Exhibit A

Hotel Name

Franchise Affiliation

Hotel Address

Number of Rooms

Amount and Size of Meeting Space

F&B Offerings and Other Ancillary Facilities

Legal Description of Premises

Competitive Set

 

51



--------------------------------------------------------------------------------

Exhibit B

Commencement Date

January 1, 2015

 

52



--------------------------------------------------------------------------------

Exhibit C

Franchise Agreement

 

53



--------------------------------------------------------------------------------

Exhibit D

Reporting Package

Manager shall provide Lessee with the following written reports which shall be
posted to the dedicated SHAREPOINT data site maintained by Manager. Information
to be maintained for ten years.

 

•   Daily report containing the following information:

 

•   Weekly Pace Reports containing the following information:

 

•   Monthly report containing the following information:

 

•   Monthly report containing information regarding year-to-date capital
expenditures and year-to-date versus budget

 

•   Bi-weekly report

 

54



--------------------------------------------------------------------------------

Exhibit E

Premises Leases

 

55



--------------------------------------------------------------------------------

EXHIBIT C

HOTEL SPECIFIC INFORMATION FOR MANAGEMENT AGREEMENT

FOR CURRENT HOTELS AND FUTURE HOTELS

The following Hotel Specific Information shall be identified by Lessee for each
Future Hotel to be subject to a Management Agreement and reflect as appropriate
in such Management Agreement:

 

  •   Address of hotel and number of guest rooms;

 

  •   Legal description of real property of hotel;

 

  •   Description of leases;

 

  •   Description of Franchise Agreement; and

 

  •   Commencement Date

The following Hotel Specific Information is set forth below with respect to each
of the Current Hotels:

DoubleTree by Hilton Philadelphia Airport

 

  •   4509 Island Avenue, Philadelphia, PA 19153, 331 Guest Rooms

Hilton Wilmington Riverside

 

  •   301 North Water Street, Wilmington, NC 28401, 272 Guest Rooms

Hilton Savannah DeSoto

 

  •   15 East Liberty Street, Savannah, GA 31401, 246 Guest Rooms

Crowne Plaza Jacksonville Riverfront

 

  •   1201 Riverplace Boulevard, Jacksonville, FL 32207, 292 Guest Rooms

Doubletree by Hilton Raleigh Brownstone

 

  •   1707 Hillsborough Street, Raleigh, NC 27605, 190 Guest Rooms

Holiday Inn Laurel West

 

  •   15101 Sweitzer Ln, Laurel, MD 20707, 207 Guest Rooms

Sheraton Louisville Riverfront

 

  •   700 W Riverside Dr, Jeffersonville, IN 47130, 180 Guest Rooms



--------------------------------------------------------------------------------

Crowne Plaza Hampton Marina

 

  •   700 Settlers Landing Rd, Hampton, VA 23669, 173 Guest Rooms

Crowne Plaza Tampa Westshore

 

  •   5303 W Kennedy Blvd, Tampa, FL 33609, 222 Guest Rooms

Crowne Plaza Houston Downtown

 

  •   1700 Smith St, Houston, TX 77002, 259 Guest Rooms

The Georgian Terrace Hotel

 

  •   659 Peachtree St NE, Atlanta, GA 30308, 326 Guest Rooms



--------------------------------------------------------------------------------

EXHIBIT D

MANAGEMENT FEE SCHEDULE FOR CURRENT HOTELS AND FUTURE HOTELS

 

     Base Management Fee              2018-2019  

Hotel Name

   2015-2017     & Renewals  

Hilton Philadelphia Airport

     2.65 %      2.5 % 

Hilton Wilmington Riverside

     2.65 %      2.5 % 

Hilton Savannah DeSoto

     2.65 %      2.5 % 

Crowne Plaza Jacksonville

     2.65 %      2.5 % 

Doubletree Brownstone Raleigh Downtown

     2.65 %      2.5 % 

Holiday Inn Laurel West

     2.65 %      2.5 % 

Sheraton Louisville Riverfront

     2.65 %      2.5 % 

Crowne Plaza Hampton Marina Hotel

     2.65 %      2.5 % 

Crowne Plaza Tampa Westshore

     2.65 %      2.5 % 

Crowne Plaza Houston Downtown and Georgian Terrace Hotel

    

January 1, 2015 through December 31, 2015

     2.00 %   

January 1, 2016 through December 31, 2016

     2.25 %   

January 1, 2017 through December 31, 2019 and any renewals

     2.50 %   

Future Hotels

    

Months 1 through 12 months of term

     2.00 %   

Months 13 through 24 of term

     2.25 %   

Months 25 through 60 and any renewals

     2.50 %   

Incentive Management Fee for Current Hotels and Future Hotels

The incentive management fee will be equal to 10% of the amount by which Gross
Operating Profit of the Hotel (as defined in the MMA) for a given year exceeds
the budgeted Gross Operating Profit for such year; provided, however, that the
incentive management fee payable in respect of any such year shall not exceed
0.25% of the Gross Revenues of the Hotel included in such calculation.